

 
 

--------------------------------------------------------------------------------

 
EXHIBIT 10.1









OPERATING AGREEMENT
 
OF
 
1850 DE LA CRUZ LLC,
 
a California limited liability company
 








===================================================================
THE INTERESTS (AS DEFINED BELOW) HAVE BEEN ACQUIRED FOR INVESTMENT AND HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR HAVE THEY BEEN
REGISTERED OR QUALIFIED UNDER ANY STATE SECURITIES LAWS.  THE INTERESTS HAVE
BEEN ISSUED AND SOLD PURSUANT TO AN EXEMPTION FROM THE SECURITIES ACT OF 1933,
AS AMENDED AND THE SECURITIES LAWS OF THE VARIOUS STATES.  THE INTERESTS MAY NOT
BE OFFERED FOR SALE, SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED UNLESS
QUALIFIED AND REGISTERED UNDER APPLICABLE STATE AND FEDERAL SECURITIES LAWS OR
UNLESS, IN THE OPINION OF COUNSEL SATISFACTORY TO THE MANAGER (AS DEFINED
BELOW), SUCH QUALIFICATION AND REGISTRATION ARE NOT REQUIRED.  ANY TRANSFER OF
THE INTERESTS IS FURTHER SUBJECT TO OTHER RESTRICTIONS, TERMS AND CONDITIONS
WHICH ARE SET FORTH IN THIS OPERATING AGREEMENT.
===================================================================





587048 v8/SD
 
 

--------------------------------------------------------------------------------

 
Table of Contents


Page
 



 
ARTICLE 1           
FORMATION                                                                                                                                                                                                                                        
1

 
 
1.1
Recitals 
1

 
 
1.2
Formation 
1

 
 
1.3
Name 
2

 
 
1.4
Principal Place of Business; Statutory Office and Agent 
2

 
 
1.5
Term 
2

 
 
ARTICLE 2           
PURPOSES                                                                                                                                                                                                                                            
2

 
 
2.1
Permitted Businesses and Activities 
2

 
 
ARTICLE 3            MEMBERS AND
CONTRIBUTIONS                                                                                                                                                                                               
2

 
 
3.1
Identity of Members 
2

 
 
3.2
Classes of Members 
2

 
 
3.3
Initial Capital Contributions 
2

 
 
3.4
Liability of Members; Interest on and Return of Capital Contribution; Priority
and Return of Capital 
4

 
 
3.5
Loans 
4

 
 
3.6
Guarantee of Debt or Liabilities 
4

 
 
3.7
No Admission of New Member 
4

 
 
3.8
Additional Capital Contributions 
4

 
 
ARTICLE 4            DISTRIBUTIONS AND
ALLOCATIONS                                                                                                                                                                                        7

 
 
4.1
Distributions 
7

 
 
4.2
Allocation of Profits and Losses 
8

 
 
ARTICLE 5            MANAGEMENT RIGHTS AND
DUTIES                                                                                                                                                                                          
8

 
 
5.1
Number and Tenure 
8

 
 
5.2
Management 
8

 
 
5.3
Resignation, Termination, Removal, and Vacancies 
10

 
 
5.4
Liability for Certain Acts 
10

 
 
5.5
Indemnity by Company 
11

 
 
5.6
Expenses 
12

 
 
5.7
Payment of Fees to Manager 
12

 
 
5.8
No Exclusive Duty; Other Business and Activities; Competitive Activities 
12

 

--------------------------------------------------------------------------------


 
5.9
Transactions Between the Company and the Manager 
12

 
 
5.10
Bank Accounts 
13

 
 
5.11
Meetings 
13

 
 
5.12
Appointment of Officers 
13

 
 
5.13
Ownership 
13

 
 
5.14
Authority as to Third Persons 
13

 
 
5.15
Safe Harbor Election and Forfeiture Allocations 
13

 
 
ARTICLE 6            ACCOUNTING, TAX MATTERS AND
REPORTS                                                                                                                                                                     
14

 
 
6.1
Tax Matters Partner 
14

 
 
6.2
Accounting Principles 
14

 
 
6.3
Returns 
14

 
 
6.4
Records and Reports 
14

 
 
6.5
Access to Records 
15

 
 
ARTICLE 7            RIGHTS AND OBLIGATIONS OF
MEMBERS                                                                                                                                                                           
15

 
 
7.1
Limitation of Liability 
15

 
 
7.2
Indemnity by Company 
16

 
 
7.3
Other Business and Activities; Competitive Activities 
16

 
 
7.4
Restrictions on Member 
16

 
 
7.5
Voting 
16

 
 
7.6
Meetings 
17

 
 
7.7
Environmental Work 
19

 
 
7.8
Buy/Sell Right 
19

 
 
7.9
Operations in Pre-Closing Period 
21

 
 
ARTICLE 8           
TRANSFERS                                                                                                                                                                                                                                       
21

 
 
8.1
Transfers of Member Interest 
21

 
 
8.2
Permitted Transfer 
23

 
 
8.3
Non-Permitted Transfer on Death or Trustee Change 
23

 
 
8.4
Involuntary Transfer (Purchase Option) 
23

 
 
8.5
Voluntary Transfer (Right of First Offer) 
25

 
 
8.6
Transfer Notice 
26

 

--------------------------------------------------------------------------------


 
8.7
Assignees Versus Substitute Members 
26

 
 
8.8
Further Restrictions; Invalid Restrictions 
27

 
 
8.9
Deceased Transferor or Changed Trustee 
27

 
 
8.10
Election to Adjust Basis 
28

 
 
ARTICLE 9           
DISSOLUTION                                                                                                                                                                                                                                   
28

 
 
9.1
Dissolution 
28

 
 
9.2
Effect of Dissolution Event 
28

 
 
9.3
Distribution of Assets upon Dissolution 
28

 
 
9.4
Filing of Certificate of Cancellation 
29

 
 
9.5
Winding Up 
30

 
 
9.6
Allocations Upon Dissolution 
30

 
 
9.7
No Action for Dissolution 
30

 
 
9.8
Merger 
30

 
 
ARTICLE 10           INVESTOR
PROVISIONS                                                                                                                                                                                                              31

 
 
10.1
Representations and Warranties 
31

 
 
10.2
Brokers Indemnity 
35

 
 
10.3
Indemnity 
35

 
 
10.4
Legal Representation 
35

 
 
ARTICLE 11            MISCELLANEOUS
PROVISIONS                                                                                                                                                                                              
36

 
 
11.1
Notices 
36

 
 
11.2
Enforcement and Attorney’s Fees 
36

 
 
11.3
Dispute Resolution 
37

 
 
11.4
Choice of Law 
38

 
 
11.5
Jurisdiction 
38

 
 
11.6
Signer’s Warranty 
39

 
 
11.7
Waiver of Action for Partition 
39

 
 
11.8
Amendments 
39

 
 
11.9
Waivers 
39

 
 
11.10Rights and Remedies
Cumulative                                                                                                                                                                                                                                      
        39

 
 
11.11Time and
Days                                                                                                                                                                                                                                                                             
40

 

--------------------------------------------------------------------------------


 
11.12Additional Documents and
Acts                                                                                                                                                                                                                                              
40

 
 
11.13Heirs, Successors, and
Assigns                                                                                                                                                                                                                                                
40

 
 
11.14Parties in Interest; No Third Party
Beneficiaries                                                                                                                                                                                                                     
40

 
 
11.15Counterparts                                                                                                                                                                                                                                                                                 
40

 
 
11.16Severability of
Provisions                                                                                                                                                                                                                                                          
40

 
 
11.17Complete
Agreement                                                                                                                                                                                                                                                                  
40

 
 
11.18Appendices, Schedules, and
Exhibits                                                                                                                                                                                                                                     
 40

 
 
11.19Interpretation                                                                                                                                                                                                                                                                               
41

 
 
11.20Construction                                                                                                                                                                                                                                                                                
41

 
 
11.21Headings                                                                                                                                                                                                                                                                                      
41

 
 
11.22Statutes                                                                                                                                                                                                                                                                                         
41

 
 
11.23Cross-References                                                                                                                                                                                                                                                                        
41

 
 
11.24Consents                                                                                                                                                                                                                                                                                      
41

 
 
11.25Articles in
Exhibits                                                                                                                                                                                                                                                                      
41

 
 
ARTICLE 12            DEFINED
TERMS                                                                                                                                                                                                                           B-1

 
 
12.1
“Act” 
B-1

 
 
12.2
“Adjusted Capital Account Balance” 
B-1

 
 
12.3
“Affiliate” 
B-1

 
 
12.4
“Agreement” 
B-1

 
 
12.5
“Arbitration Notice” 
B-1

 
 
12.6
“Arbitrator” 
B-1

 
 
12.7
“Assignee” 
B-1

 
 
12.8
“Avis Lease” 
B-2

 
 
12.9
“Bad Act” 
B-2

 
 
12.10        “Bankruptcy”                                                                                                                                                                                                                                                               
       B-2

 
 
12.11        “Business
Day”                                                                                                                                                                                                                                                                  
B-2

 
 
12.12        “Buy/Sell
Amount”                                                                                                                                                                                                                                                            
B-2

 
 
12.13        “Buy/Sell
Notice”                                                                                                                                                                                                                                                               
B-2

 
 
12.14        “Buy/Sell
Offeree”                                                                                                                                                                                                                                                             
B-2

 
 
12.15       “Buy/Sell
Offeror”                                                                                                                                                                                                                                                              
B-3

 

--------------------------------------------------------------------------------


 
12.16“Buy/Sell
Right”                                                                                                                                                                                                                                                                        
B-3

 
 
12.17“Capital
Account”                                                                                                                                                                                                                                                                     
B-3

 
 
12.18“Capital
Contribution”                                                                                                                                                                                                                                                              
B-4

 
 
12.19“Capital
Notice”                                                                                                                                                                                                                                                                         
B-4

 
 
12.20“Certificate of
Formation”                                                                                                                                                                                                                                                         B-4

 
 
12.21“Closing”                                                                                                                                                                                                                                                                                    
B-4

 
 
12.22“Code”                                                                                                                                                                                                                                                                                        
B-4

 
 
12.23“Company”                                                                                                                                                                                                                                                                                
B-4

 
 
12.24“Company Minimum
Gain”                                                                                                                                                                                                                                                     
B-4

 
 
12.25“Contributed
Property”                                                                                                                                                                                                                                                           
B-4

 
 
12.26“Contributing
Members”                                                                                                                                                                                                                                                         
B-4

 
 
12.27“Deceased Member or Changed
Trustee”                                                                                                                                                                                                                            
B-4

 
 
12.28“Depreciation”                                                                                                                                                                                                                                                                           
B-4

 
 
12.29“Disability”                                                                                                                                                                                                                                                                                
B-4

 
 
12.30“Dispute”                                                                                                                                                                                                                                                                                   
B-4

 
 
12.31“Dispute
Notice”                                                                                                                                                                                                                                                                      
B-4

 
 
12.32“Dispute
Parties”                                                                                                                                                                                                                                                                      
B-5

 
 
12.33“Dissolution
Event”                                                                                                                                                                                                                                                                 B-5

 
 
12.34“Distributable
Cash”                                                                                                                                                                                                                                                               
B-5

 
 
12.35“Economic
Interest”                                                                                                                                                                                                                                                                
B-5

 
 
12.36“Effective
Date”                                                                                                                                                                                                                                                                       
B-5

 
 
12.37“Entity”                                                                                                                                                                                                                                                                                      B-5

 
 
12.38“Entity
CPA”                                                                                                                                                                                                                                                                            
B-5

 
 
12.39“Environmental
Work”                                                                                                                                                                                                                                                           
B-5

 
 
12.40“Environmental Work Completion
Date”                                                                                                                                                                                                                            
B-5

 
 
12.41“Escrow
Holder”                                                                                                                                                                                                                                                                      
B-5

 
 
12.42“Excess Company
Loan”                                                                                                                                                                                                                                                       
B-5

 
 
12.43“Excess Member
Loan”                                                                                                                                                                                                                                                          
B-5

 
 
12.44“Excess Member Loan
Payments”                                                                                                                                                                                                                                        
B-5

 
 
12.45“Executive
Order”                                                                                                                                                                                                                                                                    
B-5

 

--------------------------------------------------------------------------------


 
12.46“Fair Market
Value”                                                                                                                                                                                                                                                                
B-5

 
 
12.47“Financing”                                                                                                                                                                                                                                                                              
B-6

 
 
12.48“Fiscal
Year”                                                                                                                                                                                                                                                                             
B-6

 
 
12.49“Gross Asset
Value”                                                                                                                                                                                                                                                               
B-6

 
 
12.50“Interest”                                                                                                                                                                                                                                                                                  
B-6

 
 
12.51“Involuntary
Transfer”                                                                                                                                                                                                                                                           
B-6

 
 
12.52“Involuntary
Transferor”                                                                                                                                                                                                                                                       
B-6

 
 
12.53“IRS”                                                                                                                                                                                                                                                                                         
B-7

 
 
12.54“JAMS”                                                                                                                                                                                                                                                                                     B-7

 
 
12.55“Law
Firm”                                                                                                                                                                                                                                                                               
B-7

 
 
12.56“Law Firm
Client”                                                                                                                                                                                                                                                                     B-7

 
 
12.57“Losses”                                                                                                                                                                                                                                                                                   
B-7

 
 
12.58“Major Capital
Event”                                                                                                                                                                                                                                                            
B-7

 
 
12.59“Major Capital Event
Proceeds”                                                                                                                                                                                                                                           
B-7

 
 
12.60“Manager”                                                                                                                                                                                                                                                                               
B-7

 
 
12.61“Members”                                                                                                                                                                                                                                                                               
B-7

 
 
12.62“Nanook”                                                                                                                                                                                                                                                                                 
B-7

 
 
12.63“Non-Permitted Transfer on Death or Trustee
Change”                                                                                                                                                                                                  
B-7

 
 
12.64“Nonrecourse
Debt”                                                                                                                                                                                                                                                              
B-7

 
 
12.65“Non-Transferring
Member(s)”                                                                                                                                                                                                                                            
B-7

 
 
12.66“NV
Manager”                                                                                                                                                                                                                                                                         B-7

 
 
12.67“OFAC”                                                                                                                                                                                                                                                                                   
B-7

 
 
12.68“Owens”                                                                                                                                                                                                                                                                                  
B-8

 
 
12.69“Executive
Order”                                                                                                                                                                                                                                                                   B-8

 
 
12.70“Officer”                                                                                                                                                                                                                                                                                  
B-8

 
 
12.71“Parties”                                                                                                                                                                                                                                                                                  
B-8

 
 
12.72“Patriot
Act”                                                                                                                                                                                                                                                                          
B-8

 
 
12.73“Patriot Act Related
Laws”                                                                                                                                                                                                                                                 
 B-8

 
 
12.74“Percentage
Interest”                                                                                                                                                                                                                                                            
B-8

 
 
12.75“Permitted
Transfer”                                                                                                                                                                                                                                                              B-8

 

--------------------------------------------------------------------------------


 
12.76“Permitted
Transferee”                                                                                                                                                                                                                                                         
B-8

 
 
12.77“Person”                                                                                                                                                                                                                                                                                  
B-8

 
 
12.78“Profits” or
“Losses”                                                                                                                                                                                                                                                             
B-9

 
 
12.79“Property”                                                                                                                                                                                                                                                                              
B-9

 
 
12.80“Purchase and Sale
Agreement”                                                                                                                                                                                                                                        
B-9

 
 
12.81“Purchase
Option”                                                                                                                                                                                                                                                               
B-9

 
 
12.82“Purchase Option
Buyers”                                                                                                                                                                                                                                                
B-10

 
 
12.83“Purchase Option
Notice”                                                                                                                                                                                                                                                 
B-10

 
 
12.84“Purchase Option
Price”                                                                                                                                                                                                                                                   
B-10

 
 
12.85“Regulatory
Allocations”                                                                                                                                                                                                                                                 
B-10

 
 
12.86“Removal
Event”                                                                                                                                                                                                                                                               
B-10

 
 
12.87“Required
Amount”                                                                                                                                                                                                                                                           B-10

 
 
12.88“Required
Capital”                                                                                                                                                                                                                                                            
B-10

 
 
12.89“Reserves”                                                                                                                                                                                                                                                                          
B-10

 
 
12.90“ROFO”                                                                                                                                                                                                                                                                               
B-10

 
 
12.91“ROFO
Notice”                                                                                                                                                                                                                                                                 
B-10

 
 
12.92“Safe Harbor
Election”                                                                                                                                                                                                                                                      
B-10

 
 
12.93“Securities
Laws”                                                                                                                                                                                                                                                              
B-10

 
 
12.94“Shortfall
Amount”                                                                                                                                                                                                                                                           
B-10

 
 
12.95“Shortfall Capital
Contributions”                                                                                                                                                                                                                                    B-10

 
 
12.96“Shortfall Makeup
Rights”                                                                                                                                                                                                                                             
B-10

 
 
12.97“Shortfall
Member”                                                                                                                                                                                                                                                         
B-10

 
 
12.98“Shortfall
Notice”                                                                                                                                                                                                                                                             B-10

 
 
12.99“Substitute
Member”                                                                                                                                                                                                                                                      
B-10

 
 
12.100“Target Final
Balances”                                                                                                                                                                                                                                                
B-10

 
 
12.101“Tax Matters
Partner”                                                                                                                                                                                                                                                    
B-10

 
 
12.102“Third Party
Price”                                                                                                                                                                                                                                                         
B-11

 
 
12.103“Transfer”                                                                                                                                                                                                                                                                        
B-11

 
 
12.104“Transfer
Interest”                                                                                                                                                                                                                                                         
B-11

 
 
12.105“Transfer
Notice”                                                                                                                                                                                                                                                            
B-11

 

--------------------------------------------------------------------------------


 
12.106“Transferee”                                                                                                                                                                                                                                                                    
B-11

 
 
12.107“Transferor”                                                                                                                                                                                                                                                                     B-11

 
 
12.108“Treasury
Regulations”                                                                                                                                                                                                                                                  B-11

 
 
12.109“Unrecovered Capital
Contributions”                                                                                                                                                                                                                         
B-11

 
 
12.110“Voluntary
Transfer”                                                                                                                                                                                                                                                     
B-11

 
 
12.111“Voting
Majority”                                                                                                                                           
B-11

 
 
12.112“Withholding Tax
Deficiency”                                                                                                                                                                                                                                     
B-11

 
 
ARTICLE 13    ADDITIONAL TAX
PROVISIONS                                                                                                                                                                                            
C-1

 
 
13.1
Special Tax Provisions 
C-1

 
 
13.2
Partner Nonrecourse Debt 
C-2

 
 
13.3
Excess Nonrecourse Liabilities 
C-2

 
 
13.4
Tax Allocations—Interest in the Company; Assignee Provisions 
C-2

 
 
13.5
Change In Interest 
C-3

 
 
13.6
Recapture 
C-3

 
 
13.7
Code Section 704(c); Mandatory Tax Allocations 
C-3

 
 
13.8
Capital Account Adjustments 
C-4

 
 
13.9
Company Withholding Obligations 
C-4

 
 
13.10Allocation Provisions BindingC-5

 



587048 v8/SD
--
 



 
 

--------------------------------------------------------------------------------

 

Page Where
First Referenced
 
 
EXHIBIT “A” – INITIAL CAPITAL CONTRIBUTIONS; INITIAL CAPITAL ACCOUNTS; AND
INITIAL PERCENTAGE INTERESTS2

 
 
EXHIBIT “B” - ARTICLE 12 DEFINED TERMS1

 
 
EXHIBIT “C” - ARTICLE 13 ADDITIONAL TAX PROVISIONS42

 
 
EXHIBIT “D” - ASSIGNMENT, ACCEPTANCE OF ASSIGNMENT AND AGREEMENT TO BE BOUND,
AND CONSENT TO ASSIGNMENT27

 
 
INDEX OF DEFINED TERMS

 
 



587048 v8/SD
 
 

--------------------------------------------------------------------------------

 

OPERATING AGREEMENT
 
OF
 
1850 DE LA CRUZ LLC,
 
a California limited liability company
 
THIS OPERATING AGREEMENT (this “Agreement”) is entered into as of July 16, 2008
(the “Effective Date”), among NV MANAGER, LLC, a California limited liability
company (“NV Manager”), OWENS MORTGAGE INVESTMENT FUND, a California limited
partnership (“Owens”), and NANOOK VENTURES LLC, a Delaware limited liability
company (“Nanook”), who hereby agree as follows.  Each capitalized but undefined
term used in this Agreement is defined in Article 12 of attached Exhibit “B”.
 
ARTICLE 1                                
 


 
FORMATION
 
1.1 Recitals.  This Agreement is made with reference to the following recital of
essential facts:
 
(a) Purchase and Sale Agreement.  Owens, as seller, and Nanook, as buyer, are
parties to the Purchase and Sale Agreement dated July 24, 2007 (as amended and
assigned, the “Purchase and Sale Agreement”) with respect to the Property.  For
the reasons set forth below, and for other reasons, the Parties are entering
into this Agreement as a replacement for the “Closing” under the Purchase and
Sale Agreement (the “Closing”), except that all of Owens’ obligations and
liabilities under the Purchase and Sale Agreement that would have survived the
Closing (if it had occurred under the Purchase and Sale Agreement) shall survive
the execution of this Agreement and shall be fully binding on Owens as if the
Closing had occurred under the Purchase and Sale Agreement.
 
(b) Environmental Remediation.  During the course of due diligence under the
Purchase and Sale Agreement, it was discovered that the Property is contaminated
and that remediation and monitoring are required.  After the Closing, Owens
shall continue to be responsible for such remediation and monitoring, as more
fully set forth below.
 
(c) Avis Lease.  In contemplation of a possible Closing under the Purchase and
Sale Agreement, Nanook previously entered into a lease with Avis Rent a Car
System, LLC, with respect to a portion of the Property (the “Avis Lease”).  The
Parties intend that Nanook assign the Avis Lease to the Company, as more fully
set forth below.
 
1.2 Formation.  Pursuant to the Act, the Manager and the Members have caused to
be formed a limited liability company under the laws of the State of California
by filing the Certificate of Formation with the California Secretary of State
and entering into this Agreement.  The rights and liabilities of the Manager and
the Members shall be determined pursuant to the Act and this Agreement.  To the
extent that the rights or obligations of any Member or Manager are different by
reason of any provision of this Agreement than they would be in the absence of
such provision, this Agreement shall, to the extent permitted by the Act,
control.
 
1

--------------------------------------------------------------------------------


1.3 Name.  The Company shall conduct its activities under the name 1850 De La
Cruz LLC” or, upon compliance with applicable laws, any other name deemed
appropriate or advisable by the Manager.
 
1.4 Principal Place of Business; Statutory Office and Agent.  The Company may
locate its principal place of business at any place or places, within or without
the State of California, as the Manager may from time to time deem advisable;
provided, however, that the Company shall at all times maintain within the State
of California a registered agent and a registered office.  Such initial agent
and office are stated in the Certificate of Formation.  The Manager shall cause
the Company to be registered and qualified at all relevant times to do business
in any state in which such registration and qualification is deemed necessary or
advisable by the Manager.
 
1.5 Term.  The existence of the Company commenced upon the filing with the
California Secretary of State of the Certificate of Formation, and shall
continue without dissolution until dissolved as hereinafter provided.
 
ARTICLE 2                                
 


 
PURPOSES
 
2.1 Permitted Businesses and Activities.  The purposes of the Company shall be
to engage in any or all of the following businesses and activities:
 
(a) Property.  To obtain, develop, operate, rehabilitate, manage, lease,
maintain, sell, transfer, and/or dispose of the Property, and all activities
that are related or incidental thereto.
 
(b) Hold for Investment Purposes.  To hold the Property for investment purposes.
 
(c) All Other Powers.  To exercise all other powers which may be legally
exercised by limited liability companies under the Act and necessary to,
reasonably connected with, or convenient to the conduct, promotion or attainment
of the business or purposes of the Company or the protection or benefit of the
Company and its assets.
 
ARTICLE 3                                
 


 
MEMBERS and CONTRIBUTIONS
 
3.1 Identity of Members.  The names and addresses of the Members, as of the
Effective Date, are set forth on attached Exhibit “A”.
 
3.2 Classes of Members.  There is one class of Members in the Company.
 
3.3 Initial Capital Contributions.  The Company shall have an initial
capitalization of the sum of the initial Capital Contributions specified under
the heading “Initial Capital Contributions and Initial Capital Accounts” on
attached Exhibit “A” which shall be contributed by (or credited to) the Members
as specified on attached Exhibit “A” and as set forth in this
Section 3.3.  Amounts or property contributed by a Member under this Section 3.3
shall be credited to such Member’s Capital Account and Capital Contribution when
actually paid or transferred.  The Members shall, upon the execution of this
Agreement (or as soon thereafter as so notified by the Manager), contribute such
amounts as are set forth on attached Exhibit “A” as such Member’s initial
Capital Contribution.1
 
2

--------------------------------------------------------------------------------


(a) Owens’ Initial Capital Contribution.  Owens hereby contributes to the
Company, as of the Effective Date and as Owens’ initial Capital Contribution,
the Property (the “Contributed Property”), which the Parties agree has a fair
market value, as of the Effective Date, of $6,350,000.  In exchange for such
Capital Contribution, Owens shall receive an initial credit to Owens’ Capital
Account and Capital Contribution in such amount.  Immediately upon the Closing,
and pursuant to Section 3.3(b), the sum of $3,175,000 shall be distributed by
the Company to Owens such that Owens shall thereupon have an initial Capital
Account balance in the amount of $3,175,000.
 
(b) Nanook’s Initial Capital Contribution.  Nanook shall contribute to the
Company, as of the Effective Date, through “Escrow Holder” under the Purchase
and Sale Agreement (“Escrow Holder”), and as Nanook’s initial Capital
Contribution, the sum of $3,175,000, which shall (after the Closing) be
distributed by the Escrow Holder (on behalf of Company as set forth above) to
Owens.  In exchange for such Capital Contribution, Nanook shall receive an
initial credit to Nanook’s Capital Account and Capital Contribution in such
amount.
 
(c) Avis Lease.  Nanook shall assign to the Company, as of the Effective Date,
all of Nanook’s right, title and interest in and to the Avis Lease, which
assignment shall not affect in any manner the Capital Contributions or Capital
Accounts of the Members.
 
(d) Closing under Purchase and Sale Agreement.  All of the provisions of the
Purchase and Sale Agreement shall be deemed incorporated by reference in this
Agreement and shall be binding on and benefit Owens (as seller) and the Company
(as buyer), as if Nanook had assigned to the Company Nanook’s rights under the
Purchase and Sale Agreement, subject to the other provisions of this Agreement
and subject to the following provisions: (i) the “Buyer” under the Purchase and
Sale Agreement shall be deemed to be the Company; (ii) the Company shall not be
obligated to pay or deliver (whether to Owens or to Escrow Holder or to any
other Person) the “Purchase Price” under the Purchase and Sale Agreement (such
payment being replaced by other provisions of this Section 3.3); (iii) the
closing costs described in Clauses (B), (C) and (D) of the first paragraph of
Section 10 of the Purchase and Sale Agreement and in Clauses (A), (B), (C), (D)
and (E) of the second paragraph of Section 10 of the Purchase and Sale Agreement
shall be shared equally (50/50) by Owens and Nanook through payments to and from
(as appropriate) Escrow Holder (but not as Capital Contributions); and
(iv) Owens shall reimburse Nanook as of the Effective Date in the amount of all
expenses incurred by Nanook with respect to environmental investigations of the
Property under the Purchase and Sale Agreement, which reimbursement shall be an
expense of Owens but not a Capital Contribution.
 
3

--------------------------------------------------------------------------------


3.4 Liability of Members; Interest on and Return of Capital Contribution;
Priority and Return of Capital.  Subject to the terms of this Agreement, and
except as otherwise provided in the Act, the liability of a Member is restricted
and limited to the amount of the actual Capital Contributions made and/or to be
made with respect to such Member’s Interest.  Unless otherwise specifically
provided for in this Agreement, including pursuant to Section 4.1, no Member may
withdraw any portion of the capital of the Company, no Member shall be entitled
to interest on such Member’s Capital Contributions, and no Member shall be
entitled to a return of such Member’s Capital Contributions.  Except as
specifically provided in this Agreement, no Member shall have priority over any
other Member, as to the return of a Capital Contribution, as to allocations of
Profits or Losses, or as to any distributions; provided that this Section 3.4
shall not apply to loans (as distinguished from a Capital Contribution) which a
Member has made to the Company.
 
3.5 Loans.  Nothing in this Agreement shall prevent any Member or Manager (or
its Affiliate) from making secured or unsecured loans to the Company subject to
the approval of the Manager.  If any Member or Manager or its Affiliate shall
make any loan or loans to the Company or advance money on behalf of the Company,
then the amount of any such loan or advance shall not be treated as a Capital
Contribution but shall be a debt due from the Company.  The amount of any such
loan or advance by a lending Member or Manager shall be repayable out of the
cash of the Company.  Such loan or advance shall bear interest at the rate of
ten percent (10%) per annum calculated on a cumulative (but not compounded)
basis, but no more than the maximum rate allowed by law.
 
3.6 Guarantee of Debt or Liabilities.  A Member or Manager (or Affiliate of a
Member or Manager) may guarantee the Company’s debt or liabilities only upon the
prior consent of the Manager.
 
3.7 No Admission of New Member.  Subject to article 8 and Section 3.8(e), no
Person may acquire an Interest in the Company directly from the Company and be
admitted as an additional Member, or (if such Person is already a Member)
acquire an additional Interest.
 
3.8 Additional Capital Contributions.   Except in accordance with the express
provisions of this Section 3.8, no Member may make any additional Capital
Contribution.
 
(a) Required Capital.  The Manager may request that additional capital be
contributed to the Company if, at any time or from time to time, the Manager
reasonably determines that additional funds are required (i) for the reasonable
working capital needs of the Company or (ii) for costs associated with the
construction of improvements which may be requested by the tenant under any
lease of the Property or any portion thereof, including the Avis Lease (the
“Improvement Costs”), provided that (A) the Improvement Costs are amortized at a
reasonable rate over the term of any such lease and (B) the tenant under any
such lease will be required to reimburse the Company for its Improvement Costs
as additional rent (it being understood that with respect to improvements
requested under the Avis Lease it is the intention that the Manager first use
commercially reasonable efforts to obtain non-recourse mortgage financing to
fund such Improvement Costs).  The Manager shall notify each Member in writing
(the “Capital Notice”) of the total amount requested to be contributed (the
“Required Capital”).  Such Required Capital shall be made as a Capital
Contribution by each Member pursuant to the provisions of this Section 3.8.  The
Capital Notice shall specify the Required Capital, the due date for such
Required Capital (which shall be at least thirty (30) calendar days after the
giving of the Capital Notice), and the portion of the Required Capital required
of each Member, which shall be in proportion to the then-current Percentage
Interest of each Member (the “Required Amount”).
 
4

--------------------------------------------------------------------------------


(b) No Personal Obligation.  Unless a Member so obligates itself pursuant to
Section 3.8(c), a Member shall have no personal liability for the failure to
make an additional Capital Contribution and the failure of a Member to make an
additional Capital Contribution shall not constitute a breach or default of this
Agreement.
 
(c) Shortfall Notice.  Each Member shall notify the Manager, within ten (10)
calendar days after the giving of the Capital Notice, of the amount (if any) of
the Required Amount that such Member elects (in the sole and absolute discretion
of such Member) to obligate itself to make as an additional Capital
Contribution.  Failure to so notify the Manager within such 10-day period shall
be deemed to be such Member’s election to not obligate itself to make a Capital
Contribution with respect to the Required Amount.  The Manager shall immediately
thereafter notify (the “Shortfall Notice”) each Member if there is any shortfall
between the amounts so obligated by the Members and the amount of the Required
Capital (the “Shortfall Amount”), which Shortfall Notice shall identify each
Member that is not obligating itself to contribute its Required Amount (a
“Shortfall Member”).  For purposes of this Agreement, “Shortfall Amount” shall
also include any amount thereafter not timely contributed by a Member that such
Member obligated itself to contribute pursuant to this Section 3.8, and
“Shortfall Member” shall also include such Member.
 
(d) Rights of Contributing Members.  Upon the giving of a Shortfall Notice by
the Manager, each Member that is not a Shortfall Member (each a “Contributing
Member” and, collectively, the “Contributing Members”), shall have the right,
but not the obligation (in the sole and absolute discretion of such Contributing
Member), to elect to exercise any one (but not more than one) of the provisions
set forth in Section 3.8(d)(i), Section 3.8(d)(ii), or Section 3.8(d)(iii) (any
of the preceding, the “Shortfall Makeup Rights”) with respect to such
Contributing Member’s “share” of the Shortfall Amount as follows.  Initially,
such “share” shall be based on the relative Percentage Interests of the
Contributing Members.  Each Contributing Member must make such election of a
Shortfall Makeup Right on or before seven (7) calendar days after the giving of
the Shortfall Notice.  Thereafter, to the extent that Contributing Members have
not elected Shortfall Makeup Rights as to the entire Shortfall Amount, any
remaining Shortfall Amount shall be apportioned among the electing Contributing
Members as the Manager shall determine.  The Manager may use any reasonable
method to allow Shortfall Makeup Rights to be exercised as to the maximum amount
of the Shortfall Amount.
 
(i) Fund such Contributing Member’s share of the Shortfall Amount to the
Company, and treat the Shortfall Amount so funded as a loan to the Company from
such Contributing Member (“Excess Company Loan”) and not a Capital
Contribution.  Each Excess Company Loan shall bear interest at the rate of ten
percent (10%) per annum calculated on a cumulative (but not compounded) basis,
but no more than the maximum rate allowed by law.  Payments made on Excess
Company Loans shall be made pursuant to Section 4.1(a)(i) and Section 4.1(b)(i),
with any such repayment first applied to reduce the interest accrued on such
Excess Company Loan and then to reduce the principal amount of such Excess
Company Loan.  If there are more than one (1) outstanding Excess Company Loans,
then each such Excess Company Loan shall be repaid by the Company in proportion
to the amount it represents of the total amount owing under all such Excess
Company Loans.  If not sooner repaid, all principal and interest on Excess
Company Loans shall become immediately due and payable upon the sale, transfer
or other disposition of all or substantially all of the assets of the Company or
the dissolution and liquidation of the Company.
 
5

--------------------------------------------------------------------------------


(ii) Fund such Contributing Member’s share of the Shortfall Amount to the
Company, and treat the Shortfall Amount so funded as a loan to the Shortfall
Member from such Contributing Member (an “Excess Member Loan”), except that such
loan shall be non-recourse to the Shortfall Member except to the extent of such
Shortfall Member’s right to receive distributions from the Company and such
Shortfall Member shall have no personal liability for the payment of such loan
except as set forth in this Section 3.8(d)(ii).  Each Excess Member Loan shall
bear interest at the rate of ten percent (10%) per annum calculated on a
cumulative (but not compounded) basis, but no more than the maximum rate allowed
by law.  In such event, all amounts that would otherwise have been distributed
or paid by the Company to the Shortfall Member or any Affiliate of the Shortfall
Member (including without limitation amounts distributable or payable upon the
dissolution and liquidation of the Company) (“Excess Member Loan Payments”)
will, for all purposes of this Agreement, be deemed and accounted for as if
distributed or paid to the Shortfall Members or Affiliate, but will in fact be
paid directly to the Contributing Member by the Company on account of such
Excess Member Loan, with Excess Member Loan Payments being first applied to
interest accrued on such Excess Member Loan and then to reduce the principal
amount of such Excess Member Loan.  If there are more than one (1) outstanding
Excess Member Loans, then each such Excess Member Loan Payment shall be applied
thereto in proportion to the amounts outstanding under all such Excess Member
Loans.  The Shortfall Member shall execute, acknowledge, deliver, file, and/or
record, as appropriate, any documents, instruments, and agreements reasonably
necessary to direct such Excess Member Loan Payments to the Contributing
Member.  If not sooner repaid, all principal and interest on Excess Member Loans
shall become (subject to Section 3.8(b)) immediately due and payable upon the
sale, transfer or other disposition of all or substantially all of the assets of
the Company or the dissolution and liquidation of the Company.
 
(iii) Fund such Contributing Member’s share of the Shortfall Amount to the
Company, and treat the Shortfall Amount so funded as an additional Capital
Contribution to the Company by such Contributing Member (“Shortfall Capital
Contributions”).  In such event the provisions of Section 3.8(e) shall apply.
 
(e) Dilution and Adjustment of Percentage Interests.  Immediately after an
additional Capital Contribution by any Member that is disproportionate (for
whatever reason) to such Member’s then-current Percentage Interest, the
Percentage Interest of each Member that contributed less than such Member’s
then-current Percentage Interest shall be reduced (and the Interest of such
Member shall be diluted), and the Percentage Interest of each Member that
contributed more than such Member’s then-current Percentage Interest shall be
increased (and the Interest of such Member shall be accreted) as follows: The
Percentage Interest of each Member shall be adjusted (which adjustments shall be
deemed reflected on attached Exhibit “A”) to the percentage equal to the
Unrecovered Capital Contributions of such Member (as of immediately following
any such disproportionate Capital Contribution) divided by the total Unrecovered
Capital Contributions of all Members (as of immediately following any such
disproportionate Capital Contribution).
 
(f) Further Documents.  Each Shortfall Member shall execute any and all further
documents reasonably necessary to carry out the provisions of this Section 3.8
and to pay all costs, including reasonable attorneys’ fees, incurred by the
Contributing Member or the Company in documenting and enforcing the same.  In
addition, each Shortfall Member agrees that damages would be an inadequate
remedy and that injunctive relief may be granted to compel compliance
herewith.  Each Member hereby appoints as such Member’s attorney-in-fact each
other Member for the purpose of executing, acknowledging, verifying, filing,
certifying, publishing, and delivering any promissory note and any other
documents required of such Member if it is a Shortfall Member or as otherwise
necessary to carry out the provisions of this Section 3.8.
 
6

--------------------------------------------------------------------------------


ARTICLE 4                                
 


 
DISTRIBUTIONS AND ALLOCATIONS
 
4.1 Distributions.
 
(a) Distributable Cash.  All Distributable Cash shall be paid, reserved or
distributed, as the case may be, in each Fiscal Year in the following order of
priority:
 
(i) First, to pay any outstanding debts and obligations of the Company that are
currently due to lenders and creditors.
 
(ii) Next, to establish or add to any Reserves.
 
(iii) Next, to distribute to each Member, pro rata, an amount equal to such
Member’s Shortfall Capital Contributions (less prior distributions under this
Section 4.1(a)(iii) and Section 4.1(b)(iii)).
 
(iv) Finally, to distribute the balance to each Member, in proportion to its
respective Percentage Interest.
 
(b) Major Capital Event Proceeds.  All Major Capital Event Proceeds shall be
paid, reserved or distributed, as the case may be, in the following order of
priority:
 
(i) First, to pay any outstanding debts and obligations of the Company that are
currently due to lenders and creditors.
 
(ii) Next, to establish or add to any Reserves.
 
7

--------------------------------------------------------------------------------


(iii) Next, to distribute to each Member, pro rata, an amount equal to such
Member’s Shortfall Capital Contributions (less prior distributions under
Section 4.1(a)(iii) and this Section 4.1(b)(iii)).
 
(iv) Next, to distribute to each Member, pro rata, an amount equal to such
Member’s Unrecovered Capital Contributions.
 
(v) Finally, to distribute the balance to each Member, in proportion to its
respective Percentage Interest.
 
(c) Timing of Distributions.  The Manager shall determine when, and the extent
to which, distributions should be made, in the reasonable discretion of the
Manager.
 
(d) Distributions in Violation of Act.  The Company shall not be required to
make any distribution that would be in violation of the Act or any other
applicable law.  A Member or Assignee is obligated to return a distribution from
the Company only to the extent required under the Act or any other applicable
law.
 
4.2 Allocation of Profits and Losses.  Except as otherwise provided in Article
13, for each Fiscal Year or other period, Profits and Losses shall be allocated
among the Members so as to give economic effect to the distribution provisions
in Section 4.1, so that to the extent possible the Capital Account balance of
each Member is equal to the distributions such Member would receive if the
Company were liquidated at the end of such period and all Distributable Cash and
Major Capital Event Proceeds were distributed.
 
ARTICLE 5                                
 


 
MANAGEMENT RIGHTS AND DUTIES
 
5.1 Number and Tenure.  The Company shall have one Manager.  The initial Manager
is NV Manager.  The Manager shall hold office until its successor has been
elected and qualified.
 
5.2 Management.
 
(a) In General.  The business, property, and affairs of the Company shall be
managed by the Manager.  The Manager shall have all of the necessary powers to
manage and control the business of the Company.  The Manager shall manage the
Company in a manner consistent with this Agreement and the Act.
 
(b) Management Powers.  In furtherance of this Section 5.2, and subject to the
provisions of Section 7.5, the Manager shall have power and authority on behalf
of the Company to act as follows with respect to the Company’s business and
assets:
 
(i) To acquire real and personal property from, and to contract for repairs on
and improvements to such property with, any Person as the Manager may
determine.  The fact that a Member is directly or indirectly affiliated or
connected with any such Person shall not prohibit the Manager from dealing with
that Person.
 
8

--------------------------------------------------------------------------------


(ii) To borrow money for the Company from banks, other lending institutions, the
Members, or Affiliates of the Members for the purpose of funding Improvement
Costs as provided in Section 3.8(a)(ii) hereof, on such terms as deemed
appropriate by the Manager, and in connection therewith, to hypothecate,
encumber, and grant security interests in the assets of the Company to secure
repayment of the borrowed sums.  Owens shall have the right to participate in
the bidding for any such loan.  Except as otherwise provided in the Act, no debt
shall be contracted or liability incurred by or on behalf of the Company except
by the Manager.
 
(iii) To purchase liability and other insurance to protect the Company’s
property and business.
 
(iv) To hold and own any Company real and/or personal property in the name of
the Company.
 
(v) To invest any Company funds temporarily including without limitation in time
deposits, short-term governmental obligations, commercial paper, or other
investments.
 
(vi) To act as partner, member, and/or manager of, to appoint officers for, and
to otherwise act on behalf of the Company with respect to any limited
partnership, limited liability company, or any other Entity managed by the
Company or in which the Company has an interest.
 
(vii) Intentionally deleted.
 
(viii) Intentionally deleted.
 
(ix) To execute on behalf of the Company all instruments and documents,
including without limitation checks, drafts, notes, and other negotiable
instruments, mortgages or deeds of trust, security agreements, financing
statements, documents providing for the acquisition, mortgage or disposition of
the Company’s property, assignments, bills of sale, leases, partnership
agreements, and any other instruments or documents necessary, in the opinion of
the Manager, to the business of the Company.
 
(x) To employ or engage accountants, legal counsel, brokers, managing agents or
other experts and consultants to perform services for the Company and to
compensate them from Company funds.
 
(xi) To enter into any and all other agreements on behalf of the Company, with
any other Person, for any purpose, in such forms as the Manager may approve.
 
(xii) To pursue, defend, compromise, and settle all claims or lawsuits by or
against the Company.
 
(xiii) To apply for and obtain all permits and approvals determined to be
appropriate by the Manager to the Property.
 
9

--------------------------------------------------------------------------------


(xiv) To enforce the terms of leases, collect rents, make repairs and
alterations, pay all costs and expenses of management, maintain books and
records, and generally to assume and direct management and operation of the
Property and any other assets held by the Company.
 
(xv) To change the Tax Matters Partner, as provided in Section 6.1.
 
(xvi) To do and perform any and all other acts as the Manager believes may be
necessary or appropriate to the conduct of the Company’s business.
 
(c) No Authority for Members.  Unless authorized to do so by this Agreement or
by the Manager in writing, no Member, agent, or employee of the Company shall
have any power or authority to bind the Company in any way, to pledge its credit
or to render it liable for any purpose.
 
5.3 Resignation, Termination, Removal, and Vacancies.
 
(a) Resignation.  The Manager may resign at any time by giving written notice to
the other Parties.
 
(b) Termination.  The Manager shall be terminated as Manager, without any
requirement for any approval, election, vote, decision or other determination or
action by any other Parties, (i) with respect to a Manager that is a natural
person, if such Manager dies, (ii) with respect to a Manager that is an Entity,
upon the dissolution of such Manager under applicable law, and/or (iii) upon the
Bankruptcy of such Manager.
 
(c) Removal.  The Manager may be removed as Manager only as follows (any of the
following, a “Removal Event”):
 
(i) Upon the occurrence of a Bad Act with respect to the Manager and the
subsequent vote of a Voting Majority of disinterested Members.  Such removal
shall take effect upon such vote.
 
(ii) With respect to a Manager that is a natural person, if, because of a
disability, injury or illness, such Manager does not fulfill or becomes
incapable of fulfilling his or her obligations under this Agreement and such
failure to fulfill obligations occurs or will occur over at least ninety (90)
calendar days in the aggregate during any consecutive six (6) month period (a
“Disability”).  Any Party may give a notice to the Manager that such Party
claims that the Manager has a Disability.  The Manager may dispute such claim by
so notifying such Party, within twenty (20) calendar days after receipt of such
initial notice of Disability, in which event such dispute shall be subject to
the provisions of Section 11.3 (except that the Dispute Parties may proceed to
the mediation provisions of Section 11.3(c) without observing the resolution
provisions of Section 11.3(b)), and the Manager shall not be removed until such
dispute is resolved under Section 11.3.  If the Manager does not dispute such
initial notice of Disability within such 20-day period, then the Manager shall
be deemed to have a Disability and be immediately removed as the Manager.
 
10

--------------------------------------------------------------------------------


(d) Vacancies.  Any vacancy in the office of the Manager occurring for any
reason shall be filled by the approval of all Members (which shall be in their
sole and absolute discretion).
 
5.4 Liability for Certain Acts.
 
(a) Liability of Manager.  The Manager shall exercise business judgment in
participating in the management of the business, operations, and affairs of the
Company as measured in light of the provisions of Section 5.4(b).  Neither the
Manager nor any Affiliate of the Manager shall be liable or obligated to the
Company or any Member for any mistake of fact or judgment or for any act or
failure to act by the Manager in conducting the business, operations, and
affairs of the Company, which may cause or result in any loss or damage to the
Company or any Member, except in the event of a Bad Act by the Manager (or any
Affiliate of the Manager).  Except to the extent a result of a Bad Act by the
Manager (or any Affiliate of the Manager), neither the Manager (nor any
Affiliate of the Manager) is or will become personally liable for, or guarantee,
or otherwise have any responsibility for (i) the return of any Capital
Contribution made by any Member, (ii) a profit for any Member from the
operations of the Company, (iii) a loss of investment of any Member, and/or
(iv) a loss in operations of the Company.  Notwithstanding anything to the
contrary in this Agreement, the Manager is specifically permitted to satisfy any
Company obligations as to which the Manager is personally liable before
satisfying Company obligations as to which the Manager has no such personal
liability.
 
(b) Standard of Care; Reliance on Third Parties.  Notwithstanding anything to
the contrary in this Agreement, the duty of care in the discharge of the duties
of the Manager to the Company and to the Members is limited to refraining from
engaging in any Bad Act.  In discharging the duties of a “manager,” the Manager
is fully protected in relying in good faith upon such information, opinions,
reports, or statements by any Party (or the agents of any Party), or by any
other Person, as to matters the  Manager reasonably believes are within such
other Person’s professional or expert competence, including information,
opinions, reports or statements as to the value and amount of the assets,
liabilities, profits or losses of the Company or any other facts pertinent to
the existence and amount of assets from which distributions to a Member might
properly be paid.
 
5.5 Indemnity by Company.  Except for claims, actions or demands arising from a
Bad Act, the Company shall indemnify the Manager (and Affiliates thereof) to the
fullest extent permitted by law, and shall defend, save, and hold them harmless
from and in respect of, all fees, costs, losses, damages, and expenses
(including attorneys’ fees) incurred in connection with or resulting from any
claim, action, or demand arising out of or in any way relating to the Company or
its properties, including amounts paid in settlement or compromise (if
recommended by the Company’s counsel) of any such claim, action, or demand and
all fees, costs, and expenses (including attorneys’ fees) in connection
therewith.  The termination of any action, suit or proceeding by judgment,
order, settlement or upon a plea of nolo contendere or its equivalent, shall not
of itself create a presumption that any Person committed a Bad Act.  In addition
to the indemnification conferred in this Section 5.5, the Manager (and
Affiliates thereof) shall also be entitled to be reimbursed for, or to have paid
directly by the Company, the expenses reasonably incurred in defending any such
proceeding against the Manager or such Officer (and Affiliates thereof) in
advance of its final disposition, to the fullest extent permitted by law, as the
same exists or may hereafter be amended.  The right to indemnification conferred
in this Section 5.5 is a contract right.  The Company may, by action of the
Manager, provide indemnification to such of the Officers, employees and agents
of the Company to such extent and to such effect as determined to be appropriate
by the Manager and authorized under the Act, as the same exists or may hereafter
be amended.  The rights and authority conferred in this Section 5.5 shall not be
exclusive of any other right which the Manager may have or hereafter acquire
under any statute, under any provision of the Certificate of Formation, under
this Agreement, by vote of the Members, or otherwise.  Any repeal or amendment
of this Section 5.5 shall not adversely affect any right or protection of the
Manager or any Officer (or Affiliates thereof) existing at the time of such
repeal or amendment.
 
11

--------------------------------------------------------------------------------


5.6 Expenses.  The Company shall pay or reimburse the Manager for the actual
cost of services, goods, and materials advanced by the Manager and reasonably
related to or used for or by the Company, except as otherwise provided in this
Agreement.  
 
5.7 Payment of Fees to Manager.  Except as expressly set forth elsewhere in this
Agreement, the Manager and/or Affiliates of the Manager shall receive no fees
from the Company except (subject to Section 5.9) such fees for services to the
Company as determined by the Manager and all Members.
 
5.8 No Exclusive Duty; Other Business and Activities; Competitive
Activities.  Except as otherwise provided in this Agreement, the Manager shall
not be required to manage the Company as the sole and exclusive function of the
Manager.  Except as otherwise provided in this Agreement, the Manager may engage
in or possess an interest in other activities, investments, and business
ventures of every nature and description independently or with others, whether
or not competitive with the Company (including without limitation as the manager
and/or general partner of other Entities), whether distinct from or related to
the Company, and the doctrine of “corporate opportunity” or any analogous
doctrine shall not apply to the Manager.  Except as otherwise provided in this
Agreement, neither the Company nor any other Member or Manager has any right by
virtue of this Agreement in and to any such activity, investment, or business
venture, or to the income or profits derived from such activity, investment, or
business venture, and the pursuit of such activities, investments, and business
ventures shall not be deemed wrongful or improper or the breach of any duty
under this Agreement or existing at law, in equity, or otherwise.  In this
connection, each Member hereby acknowledges that Affiliates of the Manager are
and shall continue to be the manager and/or general partner of other Entities,
including Entities that own or manage real estate projects that are adjacent to
or near the Property whether or not competitive with the business of the
Company.
 
5.9 Transactions Between the Company and the Manager.  Subject to the terms of
this Section 5.9 and Section 7.5, the Manager may, and may cause its Affiliates
to, engage in any transaction (including without limitation the purchase, sale,
lease, or exchange of any property or the rendering of any service, or the
establishment of any salary, other compensation, or other terms of employment)
with the Company so long as such transaction is not expressly prohibited by this
Agreement and so long as the terms and conditions of such transaction, on an
overall basis, are fair and reasonable to the Company and are at least as
favorable to the Company as those that are generally available from Persons
capable of similarly performing them and in similar transactions between parties
operating at arm’s length.  A transaction between the Manager and/or Affiliates
of the Manager, on the one hand, and the Company, on the other hand, shall be
conclusively determined to constitute a transaction on terms and conditions, on
an overall basis, fair and reasonable to the Company and at least as favorable
to the Company as those generally available in a similar transaction between
parties operating at arm’s length only if a Voting Majority of disinterested
Members affirmatively vote or consent to approve the transaction (for these
purposes only, a Member will be excluded from voting or consenting, and be
deemed interested, if such Member, directly or indirectly, owns or controls the
Manager, is owned or controlled by the Manager, or is under common ownership or
control with the Manager).  
 
12

--------------------------------------------------------------------------------


5.10 Bank Accounts.  The Manager may from time to time open bank accounts in the
name of the Company.
 
5.11 Meetings.  Regular meetings of the Manager are not mandatory.  The Members
or, in the absence of action by the Members, the Manager, shall adopt such rules
regarding the holding of meetings of the Manager, as determined by the Manager
to be necessary or appropriate and in compliance with the Act.
 
5.12 Appointment of Officers.  The Manager may from time to time appoint
Officers of the Company, with the same standard of care and obligations as the
Manager described in this Article 5, which may include without limitation the
following: (a) a President; (b) one or more Vice Presidents; (c) a Secretary,
and (d) a Chief Financial Officer.  The Manager may delegate a portion of its
day-to-day management responsibilities to any such Officers, and such Officers
shall have the authority to contract for, negotiate on behalf of and otherwise
represent the interests of the Company as authorized by the Manager in any job
description created by the Manager.
 
5.13 Ownership.  All property owned by the Company, including without limitation
the Property, shall be owned by the Company as an entity and, to the fullest
extent permitted by law, no Member shall have any ownership interest in any
Company property in its individual name or right, and each Member's Interest
shall be personal property for all purposes.
 
5.14 Authority as to Third Persons.  No third party dealing with the Company
shall be required to investigate the authority of the Manager or secure the
approval or confirmation by the Members of any act of the Manager in connection
with the conduct of the Company’s business.  No purchaser of any property or
interest owned by the Company is required to determine the right to sell or the
authority of the Manager to sign and deliver any instrument of transfer on
behalf of the Company, or to see to the application or distribution of revenues
or proceeds paid or credited in connection therewith.  Any Manager shall have
full authority to execute on behalf of the Company any and all agreements,
contracts, subleases, licenses, conveyances, deeds, mortgages, and other
instruments, and the execution thereof by the Manager is the only execution
necessary to bind the Company thereto (no signature of any Member is required to
bind the Company).  The Manager may, by separate instrument or document,
authorize one or more individuals to execute subleases, licenses, operating
agreements, and documents related thereto on behalf of the Company and any such
documents executed by such agent is binding upon the Company as if executed by
the Manager.
 
13

--------------------------------------------------------------------------------


5.15 Safe Harbor Election and Forfeiture Allocations.  If there is a Safe Harbor
Election when there is a Transfer of an Interest to a service provider, then the
Company and each Member will treat each such Interest transferred in connection
with the performance of services as having a fair market value equal to the
“liquidation value” (as that term is defined in Notice 2005-43) of such
Interest.  If there is not a Safe Harbor Election when there is a Transfer of an
Interest to a service provider, then the following provisions shall
apply:  (a) the Company is authorized and directed to make the Safe Harbor
Election; (b) the Company and each of Member (including any Person to whom an
Interest is transferred in connection with the performance of services) agree to
comply with all requirements of the Safe Harbor Election while the Safe Harbor
Election remains effective; and (c) the Company and each Member (including any
Person to whom an Interest is transferred in connection with the performance of
services) shall report the income tax effects of the transfer of an Interest to
a service provider in a manner consistent with the requirements of the Safe
Harbor Election.
 
ARTICLE 6                                
 


 
ACCOUNTING, TAX MATTERS AND REPORTS
 
6.1 Tax Matters Partner.  The Manager shall be the tax matters partner of the
Company for purposes of Chapter 63 of the Code and the Treasury Regulations
(“Tax Matters Partner”).  The Tax Matters Partner may resign as Tax Matters
Partner at any time or may be changed by the prior written consent of the
Manager (which shall be in the sole and absolute discretion of the
Manager).  All elections permitted to be made by the Company under federal or
state laws shall be made by the Tax Matters Partner in such Tax Matters
Partner’s sole and absolute discretion.  All expenses incurred in connection
with any audit, investigation, settlement, or review of the Company’s tax
liabilities will be borne by the Company.  The Company shall indemnify, defend
and hold harmless the Tax Matters Partner from and against any and all claims,
liabilities, costs and expenses (including reasonable attorney fees and court
costs) incurred by him, her or it as a consequence as serving or acting as the
Tax Matters Partner (except to the extent arising from a Bad Act by the Tax
Matters Partner).
 
6.2 Accounting Principles.  The Profits and Losses of the Company shall be
determined in accordance with accounting principles applied on a consistent
basis under the method of accounting determined by Owens in consultation with
the Tax Matters Partner and the Entity CPA.
 
6.3 Returns. Owens shall cause the preparation and timely filing of all tax
returns required to be filed by the Company pursuant to the Code and all other
tax returns deemed necessary and required in each jurisdiction in which the
Company does business.  Copies of such returns, together with any additional
information necessary for the completion of Members’ federal and state income
tax or information returns, shall be furnished by Owens to the Members within
ninety (90) calendar days after the end of the Fiscal Year.  The Manager shall
reasonably cooperate with Owens with respect to Owens’ obligations under this
Section 6.3 and Section 6.4.
 
6.4 Records and Reports. Owens shall, on behalf of the Company, maintain, and
each Party shall have the right to obtain from Owens and the Company, from time
to time upon reasonable demand for any purpose reasonably related to the
Interest of such Party, the following:
 
14

--------------------------------------------------------------------------------


(a) Transactions.  True and proper books, records, reports, and accounts in
which shall be entered fully and accurately all transactions of the Company.
 
(b) Status of Business and Financial Condition.  True and full information
regarding the status of the business and financial condition of the Company.
 
(c) Returns.  Promptly after becoming available, a copy of the Company’s
federal, state, and local income tax returns for each year.
 
(d) Members and Managers.  A current list of the name and last known business,
residence or mailing address, and email address of each Member or Manager.
 
(e) Organic Documents.  Copies of this Agreement and the Certificate of
Formation, as amended, together with executed copies of any written powers of
attorney pursuant to which this Agreement or the Certificate of Formation, as
amended, have been executed.
 
(f) Financial Statements.  Copies of the financial statements of the Company, if
any, for the six (6) most recent Fiscal Years.
 
(g) Capital Contributions.  True and full information regarding the amount of
cash and a description and statement of the agreed value of any other property
or services contributed by each Member and which each Member has agreed to in
writing to contribute in the future, and the date on which each became a Member.
 
(h) Other Information.  Other information regarding the affairs of the Company
as is just and reasonable.
 
The Company’s books shall be kept and its financial statements, if any, shall be
prepared under the method of accounting described in Section 6.2.
 
6.5 Access to Records.  Upon the written request of any Party, setting forth the
purpose for such request, Owens shall (on behalf of the Company) promptly
deliver to such Party, at the Company’s expense, a copy of the information
required to be maintained pursuant to Section 6.4, so long as the purpose for
such request reasonably relates to the Interest of such Party.  Each Party has
the right upon reasonable request, for purposes reasonably related to the
Interest of such Party, to (a) inspect and copy during normal business hours any
of the records required to be maintained pursuant to Section 6.4, and (b) to
obtain, promptly after becoming available, a copy of the Company’s federal,
state, and local income tax or information returns for each Fiscal Year.
 
15

--------------------------------------------------------------------------------


ARTICLE 7                                
 


 
RIGHTS AND OBLIGATIONS OF MEMBERS
 
7.1 Limitation of Liability.  Except as otherwise provided by law or in
Section 3.4 or in Section 4.1(d), or in Section 7.7, a Member shall not be
personally liable under any judgment of a court, or in any other manner, for any
debt, obligation, or liability of the Company, whether such liability or
obligation arises in contract, tort, or otherwise, solely by reason of being a
Member.
 
7.2 Indemnity by Company.  To the fullest extent permitted by applicable law,
the Company shall indemnify each Member and shall defend, save, and hold each
Member harmless from and in respect of, all fees, costs, losses, damages, and
expenses (including attorneys’ fees) incurred in connection with or resulting
from any claim, action, or demand arising out of the Member’s status as a member
of the Company.  Notwithstanding any provision in this Agreement, any indemnity
under this Section shall be provided out of and to the extent of Company assets
only.
 
7.3 Other Business and Activities; Competitive Activities.  Except as otherwise
provided in this Agreement, the Members may engage in or possess an interest in
other activities, investments, and business ventures of every nature and
description independently or with others, whether or not competitive with the
Company (including without limitation as the manager and/or general partner of
other Entities), whether distinct from or related to the Company.  Except as
otherwise provided in this Agreement, neither the Company nor any other Party
has any right by virtue of this Agreement in and to any such activity,
investment, or business venture, or to the income or profits derived from such
activity, investment, or business venture.
 
7.4 Restrictions on Member.  No Member has either the obligation or the right to
take part, directly or indirectly, in the active management or control of the
business of the Company, except as otherwise specifically permitted in this
Agreement.  Unless authorized to do so by this Agreement or by the Manager
pursuant to Article 5, no Member, agent, or employee of the Company shall have
any power or authority to bind the Company in any way, to pledge its credit or
to render it liable for any purpose.  The restrictions of this Section 7.4 shall
not apply to a Manager that is also a Member with respect to such rights and
obligations that apply to a “Manager” under this Agreement.
 
7.5 Voting.
 
(a) Voting Matters.  Except as expressly provided in this Section 7.5 or
elsewhere in this Agreement, the Members shall have no voting, approval or
consent rights.  Notwithstanding anything to the contrary in this Agreement, the
Members shall have the right to approve or disapprove the following matters,
which shall require the necessary vote or written consent of a Voting Majority
or all Members (and the Manager, if so indicated) as set forth below:
 
(i) The removal of the Manager in accordance with Section 5.3(c)(i) (which
requires the vote of the Voting Majority of disinterested Members).
 
16

--------------------------------------------------------------------------------


(ii) The admission of a new Manager, in accordance with Section 5.3(d) (which
requires the vote of all Members).
 
(iii) Any fees or increased fees to any Manager in accordance with Section 5.7
(which requires the vote of all Members).
 
(iv) The approval of a transaction between the Company and the Manager, in
accordance with Section 5.9 (which requires the vote of a Voting Majority of
disinterested Members).
 
(v) The dissolution of the Company in accordance with Section 9.1(a)(i) (which
requires the vote of all Members and of the Manager).
 
(vi) The merger of the Company in accordance with Section 9.8 (which requires
the vote of a Voting Majority and of the Manager).
 
(vii) Except as otherwise provided in Section 11.8, amendments to this Agreement
(which require the vote of all Members and of the Manager).
 
(viii) The sale, transfer, exchange or disposition of the Property or any
portion thereof (which requires the vote of all Members).
 
(ix) Except as otherwise provided in Section 3.8(a), the making of additional
Capital Contributions.
 
(x) Except as otherwise provided in Section 5.2(b)(ii), the borrowing of money
for and on behalf of the Company.
 
(xi) Any other matter in this Agreement that expressly requires the vote or
consent of some or all of the Members.
 
(b) Voting Rights.  Only Members who are original Members or Substitute Members
shall have the right to vote under this Agreement (subject to any express
provisions of this Agreement that limit the right to vote of a Member under
certain circumstances such as default).
 
7.6 Meetings.
 
(a) Call of Meetings; Secretary. No annual or regular meetings of the Members
are required to be held.  Unless otherwise proscribed by statute or the Act, a
meeting of the Members may be called by (i) the Manager, or (ii) any Member or
Members holding at least twenty percent (20%) of the total Capital Contributions
of all Members, for the election of the Manager and any other purpose or
purposes, to be held at such date and at such time as may be designated by the
persons calling the meeting.  At any meeting of the Members, the Manager or an
individual appointed by the Manager shall preside at the meeting and the
Secretary (or if none, an individual appointed by the Manager) shall act as
secretary of the meeting.  The secretary of the meeting shall prepare minutes of
the meeting which shall be placed in the minute books of the Company.
 
17

--------------------------------------------------------------------------------


(b) Place of Meetings.  The place of meetings shall be the principal place of
business of the Company, or such other place as determined by the Manager.
 
(c) Notice of Meetings.  Except as provided in Section 7.6(d), written notice
stating the place, date, and time of the meeting and the general nature of the
business to be conducted at the meeting shall be given not less than ten (10)
nor more than sixty (60) calendar days before the date of the meeting, by or at
the direction of the Manager or the Member(s) calling the meeting, to each
Member entitled to vote (as set forth in Section 7.5(b)) at such
meeting.  Except as set forth in such notice, no other business may be
transacted at the meeting.
 
(d) Meeting of All Members.  If all of the Members meet at any time and place,
either within or outside of the State of Delaware, and provide written consent
to the holding of a meeting at such time and place, then such meeting shall be
valid without call or notice, and at such meeting any lawful action may be
taken.
 
(e) Record Date.  For the purpose of identifying or determining Members entitled
to vote at any meeting of Members, any adjournment of such meeting, or notice
thereof, or entitled to receive payment of any distribution, or in order to make
a determination with respect to Members for any other purpose, the close of
business on the Business Day next preceding the date on which notice of the
meeting is given or the close of business on the date on which the resolution
declaring such distribution is adopted, as the case may be, shall be the record
date for such identification or determination.  When identification of Members
entitled to vote at any meeting of Members has been made as provided in this
Section 7.6(e), such identification shall apply to any adjournment of such
meeting.
 
(f) Quorum.  A Voting Majority, represented in person or by proxy, shall
constitute a quorum at any meeting of Members.  In the absence of a quorum at
any such meeting, a Voting Majority so represented may adjourn the meeting from
time to time for a period not to exceed forty-five (45) calendar days without
further notice.  However, if the adjournment is for more than forty-five (45)
calendar days, or if after the adjournment a new record date is fixed for the
adjourned meeting, a notice of the adjourned meeting shall be given to each
Member of record entitled to vote at the meeting.  At such adjourned meeting at
which a quorum is present or represented, any business may be transacted which
might have been transacted at the meeting as originally noticed.  The Members
present at a duly organized meeting may continue to transact business until
adjournment, notwithstanding the withdrawal during such meeting of Members whose
absence would cause less than a quorum.
 
(g) Proxies.  At all meetings of Members, a Member may vote in person or by
proxy executed in writing by the Member or by a duly authorized
attorney-in-fact.  Such proxy shall be filed with the Manager before or at the
time of the meeting.  No proxy shall be valid after eleven (11) months from the
date of its execution, unless otherwise provided in the proxy.
 
(h) Telephone Meetings.  Any Member may participate in a meeting by means of
conference telephone or similar communications equipment, as long as all Members
participating in the meeting can hear one another, and participation in a
meeting by such means constitutes presence in person at such meeting.
 
18

--------------------------------------------------------------------------------


(i) Action by Members Without a Meeting.  Any action that may be taken at a
meeting of the Members may be taken without a meeting and without prior notice
if a consent or consents in writing, setting forth the action so taken, are
signed and delivered to the Company within sixty (60) calendar days of the
record date for that action by Members having not less than the minimum number
of votes that would be necessary to authorize or take that action at a meeting
at which all Members entitled to vote thereon were present and voted.  The
record date for determining Members entitled to take action without a meeting
shall be the date the first Member signs a written consent.  Unless the consents
of all Members entitled to vote have been solicited in writing, notice of any
Member approval of (i) an amendment to the Certificate of Formation or this
Agreement, (ii) a dissolution of the Company as provided in Section 9.1, or
(iii) a merger of the Company as provided in Section 9.8, without a meeting by
less than unanimous written consent shall be given to those Members entitled to
vote who have not consented in writing at least ten (10) calendar days before
the consummation of the action authorized by such approval.  For any other
action approved by Members without a meeting by less than unanimous written
consent, prompt notice shall be given to those Members entitled to vote who have
not consented in writing.
 
(j) Waiver of Notice.  When any notice is required to be given to any Member, a
waiver of such notice requirement in writing signed by the Member entitled to
such notice, whether before, at, or after the time stated in such notice, shall
be equivalent to the giving of such notice.  Attendance of a Member at a meeting
shall constitute a waiver of notice of the meeting, unless the Member objects,
at the beginning of the meeting, to the transaction of any business because the
meeting is not lawfully called or convened.
 
7.7 Environmental Work.  Owens shall be solely responsible (a) to fund any costs
to contain, remove, remediate and monitor all environmental contamination with
respect to the Property and (b) at Owens’ sole cost, to manage the process, hire
the contractors and coordinate with the various governmental or
quasi-governmental agencies having jurisdiction thereof until such time as such
agencies issue final written determinations that no further action is required
and the Property is fully compliant with all applicable environmental laws (the
“Environmental Work”).2  Owens shall diligently pursue the obligations described
in the preceding sentence.  Owens shall indemnify and hold the Company and the
other Parties harmless from and against any and all claims, costs, and
liabilities relating to such contamination and/or the Environmental Work.  Owens
shall promptly (within five (5) calendar days after delivery of notice from
Manager) reimburse the Company if and to the extent that the Company incurs any
costs or expenses with respect to the Environmental Work.  Such obligation of
Owens shall continue and survive whether or not Owens is a member of the Company
and shall not constitute any Capital Contribution by Owens or affect the Capital
Accounts of the Members in any way.  If Owens defaults in such obligation, then
Nanook may, at its election in its sole and absolute discretion, loan such
defaulted amount to the Company, which loan shall be repaid with interest at the
rate of nine percent (9%) per annum calculated on a cumulative (but not
compounded) basis, but no more than the maximum rate allowed by law and which
loan shall have priority of expenses set forth in Section 4.1(a)(i) and/or
Section 4.1(b)(i).
 
19

--------------------------------------------------------------------------------


7.8 Buy/Sell Right. Each Member shall have the right to implement the buy/sell
procedure set forth in this Section 7.8 in strict accordance with the provisions
of this Section 7.8 (the “Buy/Sell Right”).
 
(a) Exercise.  Owens shall have the right to exercise its Buy/Sell Right at any
time following completion of the Environmental Work and fulfillment of Owens’
obligations under Section 7.7 (the “Environmental Work Completion
Date”).  Nanook shall have the right to exercise its Buy/Sell Right at any time
following the earlier to occur of (i) at any time that Owens is in breach of
Section 7.7, provided that Manager or Nanook has so notified Owens and provided
Owens with at least ten (10) calendar days to cure such breach, or (ii) the
Environmental Work Completion Date.  The Member desiring to exercise its
Buy/Sell Right (the “Buy/Sell Offeror”) shall do so by giving written notice
(the “Buy/Sell Notice”) to the other Member (the “Buy/Sell Offeree”) setting
forth a statement of intent to invoke Buy/Sell Offeror’s Buy/Sell Right under
this Section 7.8, which Buy/Sell Notice shall include the amount (the “Buy/Sell
Amount”) at which the Buy/Sell Offeror values the Project as of the date the
Buy/Sell Notice is delivered, free and clear of all liabilities, and shall
include notice of all oral or written offers and/or inquiries received by the
Buy/Sell Offeror during the previous three-month period relating to the
financing or disposition of the Project or any material portion thereof
(including without limitation proposals for the formation of a new Entity for
the ownership and operation of the Project).
 
(b) Buy/Sell Offeree’s Election.  Within thirty (30) days after the giving of
the Buy/Sell Notice, the Buy/Sell Offeree shall elect to either (i) sell the
Buy/Sell Offeree’s Interest to the Buy/Sell Offeror for a purchase price equal
to the amount that would be distributed to the Buy/Sell Offeree if the Company
were to sell the Project to a third party for the Buy/Sell Amount on the date of
the Buy/Sell Notice and the Company were to immediately satisfy all Company
liabilities and then distribute the “hypothetical” Major Capital Event Proceeds,
or (ii) purchase the Buy/Sell Offeror’s Interest from the Buy/Sell Offeror for a
purchase price equal to the amount that would be distributed to the Buy/Sell
Offeror if the Company were to sell the Project to a third party for the
Buy/Sell Amount on the date of the Buy/Sell Notice and the Company were to
immediately satisfy all Company liabilities and then distribute the
“hypothetical” Major Capital Event Proceeds.  The Buy/Sell Offeree’s failure to
timely make such election shall be deemed to constitute the Buy/Sell Offeree’s
election to sell the Buy/Sell Offeree’s Interest as of the expiration of such
30-day period.
 
(c) Closing.  The closing of a purchase and sale of an Interest pursuant to this
Section 7.8 shall be held at the principal place of business of the Company on a
mutually acceptable date not later than ninety (90) days after Buy/Sell
Offeree’s election (or deemed election) to sell the Buy/Sell Offeree’s Interest
or to purchase the Buy/Sell Offeror’s Interest.  At such closing, the following
shall occur:
 
(i) The selling Member shall assign to the purchasing Member the selling
Member’s Interest, and shall execute and deliver to the purchasing Member all
documents which may be required to give effect to the disposition and
acquisition of such Interest, in each case free and clear of all liens, claims,
and encumbrances, with covenants of general warranty.
 
20

--------------------------------------------------------------------------------


(ii) The purchasing Member shall pay to the selling Member cash or other
immediately available funds in the amount of the purchase price for the selling
Member’s Interest (as determined pursuant to Section 7.8(b)).
 
(iii) Upon the purchasing Member’s purchase of such Interest, (A) the Company
shall indemnify and hold the selling Member harmless from and against any and
all losses, damages or expenses that the selling Member may incur thereafter
under any liability, debt or obligation of the Company except to the extent such
losses, damages or expenses were caused by the selling Member’s Bad Act (or
Owens’ breach of any provision of Section 7.7) and except that in no event shall
Owens be indemnified for any breach of the provisions of Section 7.7, (B) the
Company and the purchasing Member shall use reasonably good faith efforts to
cause any guarantees made or collateral pledged by the selling Member to secure
obligations of the Company to be released by creditors, and (C) all outstanding
Excess Member Loans made by the selling Member shall be repaid in full together
with all accrued and unpaid interest thereon.
 
(d) Enforcement.  It is expressly agreed that any remedy at law for breach of
the obligations of the Members set forth in this Section 7.8 is inadequate in
view of (i) the complexities and uncertainties in measuring the actual damage to
be sustained by reason of the failure of a Member to comply fully with such
obligations, and (ii) the uniqueness of the Company’s business and the
relationships of the Members.  Accordingly, each of such obligations shall be,
and is hereby expressly made, enforceable by specific performance.
 
7.9 Operations in Pre-Closing Period.  From the date of a Buyout Notice or
Buy/Sell Notice until the Buyout Closing Date (or closing under Section 7.8(c),
as the case may be), the Company will continue to be operated in the ordinary
course as if the closing were not going to occur, the Members will continue to
have all power and authority granted them in this Agreement (including the power
to make distributions), and the Members will exercise their power and authority
in good faith and without regard to the fact that such closing may occur;
provided, however, that without the approval of both Members (a) to the extent
not otherwise reflected in the determination of the purchase price for a selling
Member’s Interest, any and all distributions of Major Capital Event
Proceeds from the Company to such selling Member shall be credited against and
reduce the purchase price otherwise payable to such selling Member for its
Interest and any Capital Contributions made by such selling Member to the
Company during such period shall be added to and increase the purchase price
otherwise payable to such selling Member for its Interest, and (b) the Company
shall not enter into any contracts or agreements, or otherwise agree, to sell or
otherwise dispose of the Project; however, the Company shall be authorized to
consummate any transactions which were the subject of binding contractual
obligations entered into before the commencement of such period.
 
ARTICLE 8                                
 


 
TRANSFERS
 
8.1 Transfers of Member Interest.  No Member may effect a Transfer, except in
compliance with the provisions of this Article 8.  “Transfer” means, with
respect to a Member, to offer, sell, pledge, assign, transfer (including by way
of a transmutation of the character of the property from separate property into
community property or between spouses), encumber or in any manner whatsoever
directly or indirectly dispose of all or any portion of such Member’s Interest
(or any Economic Interest with respect to such Interest), whether voluntarily,
including by inter vivos transfer, or involuntarily (whether on death, or
testamentary disposition or otherwise), or by operation of law, including
without limitation the events or occurrences described as a Transfer in
Section 8.1(a).  If a Person is either (1) a Member as a trustee or co-trustee
of a trust or (2) a trustee or co-trustee of a trust that is a Member, then, in
either case, the death of such Person, or the resignation or removal of such
Person as a trustee or co-trustee of such trust, or the admission of any
additional Person as a trustee of such trust shall also constitute a
Transfer.  If such Member is an Entity, then a change of control or the Transfer
of any actual or beneficial ownership of such Member shall also constitute a
Transfer of its Interest.  If a Member is an individual with a spouse that has a
community property interest in such Member’s Interest (and such spouse is a
signatory to this Agreement as a Member), then such Member is not deemed to have
died unless and until both such Member and such spouse have died.  Each such
Transfer shall be categorized as one and only one of the following categories.
 
21

--------------------------------------------------------------------------------


(a) “Permitted Transfer” means each Transfer with respect to which the
Transferee is one of the following Persons (a “Permitted Transferee”):
 
(i) The Company.
 
(ii) Another Member.
 
(iii) Any corporation, partnership or limited liability company of which the
Transferor and/or Permitted Transferee(s) collectively own and control one
hundred percent (100%) of the voting and ownership interests (and a Transfer
that is not a Permitted Transfer will be deemed to occur at such time as one
hundred percent (100%) of such voting and ownership interests are no longer
owned and controlled by the Transferor and/or Permitted Transferee(s)).
 
(b) “Non-Permitted Transfer on Death or Trustee Change” means any Transfer
(other than a Permitted Transfer) that is triggered by a Member’s becoming a
Deceased Member or Changed Trustee.  “Deceased Member or Changed Trustee” means,
(i) if the Member is an individual, then the death of such individual, (ii) if
the Member includes two or more individuals (either as joint tenants, or husband
and wife as community property, or otherwise) each of whom is a signatory and
listed in this Agreement as a Member, then the death of the last-surviving of
such individuals, and (iii) if a Person is either (A) a Member as a trustee or
co-trustee of a trust or (B) a trustee or co-trustee of a trust that is a
Member, then a change in trustees with respect to such trust that results in a
Transfer.
 
(c) “Involuntary Transfer” means each of the following Transfers (other than any
of the following that is a Non-Permitted Transfer on Death or Trustee Change or
a Permitted Transfer):
 
(i) The Bankruptcy of a Member.
 
22

--------------------------------------------------------------------------------


(ii) A Member makes a gift of all or a portion of its Interest (including any
Economic Interest).
 
(iii) A Member pledges, encumbers, mortgages or hypothecates all or any portion
of the Member’s Interest (including any Economic Interest), other than pursuant
to Section 3.8(f).
 
(iv) A Member attempts to withdraw from the Company.
 
(v) Any other involuntary transfer of a Member’s Interest (including any
Economic Interest).
 
(vi) Any other event that, were it not for this Agreement, would cause the
Member’s Interest (including any Economic Interest) to be sold, assigned, or
otherwise transferred, but excluding any such sale, assignment or transfer that
is to a third party in an arms’ length transaction for consideration (i.e. a
Voluntary Transfer).
 
(d) “Voluntary Transfer” means any Transfer that is neither an Involuntary
Transfer, nor a Permitted Transfer, nor a Non-Permitted Transfer on Death or
Trustee Change, such as a Transfer to a third party in an arms’ length
transaction for consideration.
 
8.2 Permitted Transfer.  The Manager and each Member hereby consent to each
Permitted Transfer.  For each Permitted Transfer, the Transferor and the
Permitted Transferee shall (a) provide a Transfer Notice in accordance with
Section 8.6, and (b) comply with the provisions of Section 8.7(b),
Section 8.7(c), and Section 8.7(d).  Upon compliance with such provisions, such
Permitted Transferee shall become a Substitute Member.  The provisions of
Section 8.8 (Further Restrictions; Invalid Restrictions), and, if the Transferor
is a Deceased Member or Changed Trustee, Section 8.9 (Deceased Transferor or
Changed Trustee) shall apply to Permitted Transfers.  The provisions of
Section 8.3 (Non-Permitted Transfer on Death or Trustee Change), Section 8.4
(Purchase Option), and Section 8.5 (ROFO) shall not apply to any Permitted
Transfer.
 
8.3 Non-Permitted Transfer on Death or Trustee Change.  If a Transfer is a
Non-Permitted Transfer on Death or Trustee Change (and thus, by definition, not
a Permitted Transfer), then the provisions of Section 8.2 (Permitted Transfer),
Section 8.4 (Purchase Option), Section 8.5 (ROFO), and Section 8.8 (Further
Restrictions; Invalid Restrictions) shall not apply.  The provisions of
Section 8.6 (Transfer Notice), Section 8.7 (Assignees Versus Substitute
Members), and Section 8.9 (Deceased Transferor or Changed Trustee) shall apply
to a Non-Permitted Transfer on Death or Trustee Change.
 
8.4 Involuntary Transfer (Purchase Option).  Subject to the following sentence,
upon the occurrence of any Involuntary Transfer, the Transferor or such
Transferor’s purported Transferee or representative (collectively, the
“Involuntary Transferor”) is deemed to offer to sell first to the Company, and
thereafter to all Members other than the Involuntary Transferor (the
“Non-Transferring Member(s)”), the Transfer Interest for the consideration and
on the following terms and conditions (the “Purchase Option”).  
 
23

--------------------------------------------------------------------------------


(a) Fair Market Value.  The fair market value of a Transfer Interest (the
“Fair Market Value”) means either (i) the aggregate fair market value agreed
upon in writing by the Involuntary Transferor (or, with respect to a Transfer
upon the Bankruptcy of a Transferor, as agreed upon by an unaffiliated third
party appointed as trustee by the court) and the Manager or (ii) if they do not
mutually agree on such value within thirty (30) calendar days of delivery of the
Transfer Notice, then an independent appraiser shall be appointed by the Manager
within sixty (60) calendar days of delivery of the Transfer Notice and such
appraiser shall promptly appraise the fair market value (after reduction for
costs of sale and after discounting the Transfer Interest for all applicable
discounts), as of the date of delivery of the Transfer Notice, which appraisal
shall be the binding and conclusive determination of the Fair Market Value.  The
costs of such appraisal shall be borne equally by the Company and the
Involuntary Transferor.  Such “applicable discounts” shall represent a fair
estimation of the minority, marketability, and any other valuation discounts
attributable to the Transfer Interest.  After the Fair Market Value is so
determined, the Manager shall so notify each of the Members of such
determination and of their rights under this Article 8.
 
(b) Purchase Option Notice.  On or before the later to occur of (i) forty-five
(45) calendar days following receipt of the appraisal set forth above, or
(ii) one hundred twenty (120) calendar days following the date of the Transfer,
the Company may, with the prior written consent of the Manager (in the sole and
absolute discretion of the Manager), elect to purchase all (but not less than
all) of the remaining Transfer Interest by delivering written notice of such
election to the Involuntary Transferor.  If the Company does not so elect to
purchase the entire Transfer Interest, then the Company shall deliver a written
notice to each of the Non-Transferring Member(s) of their pro rata right to
purchase the Transfer Interest.  Within thirty (30) calendar days of receiving
such notice, each Non-Transferring Member shall deliver to the Company a written
notice (the “Purchase Option Notice”) specifying the maximum amount of the
Transfer Interest that the Non-Transferring Member desires to purchase.  Each
Non-Transferring Member is entitled to purchase (at a minimum) that
Non-Transferring Member’s pro rata share of the Transfer Interest, in the same
proportion that the Non-Transferring Member’s Percentage Interest bears to the
aggregate Percentage Interests of all Non-Transferring Member(s) electing to so
purchase.  The Manager may use any reasonable method to allow the Transfer
Interest to be as fully purchased by the Non-Transferring Member(s) as possible,
and if the entire Transfer Interest is not fully purchased, then the Company may
purchase all (but not less than all) of the balance of the Transfer
Interest.  The failure of a Non-Transferring Member to submit a written notice
to the Manager within the thirty (30) calendar day period described above
constitutes an election by the Non-Transferring Member not to purchase any of
the Transfer Interest.  The delivery by each Non-Transferring Member and/or if
applicable the Company (collectively, the “Purchase Option Buyers”) of a
Purchase Option Notice to the Involuntary Transferor creates an irrevocable,
binding contract between such Purchase Option Buyer and the Involuntary
Transferor for the purchase and sale of the Transfer Interest.  The aggregate
amount to be paid for the Transfer Interest (the “Purchase Option Price”) shall
be the Fair Market Value.
 
(c) Closing.  If Purchase Option Notices are given by Purchase Option Buyers for
all (but not less than all) of the Transfer Interest, then the closing thereof
shall occur within ten (10) Business Days after the end of the last relevant
period set forth in Section 8.4(b).  On or before the date of such closing, each
Purchase Option Buyer shall pay its share (based on the portion of the Transfer
Interest that such Purchase Option Buyer elected to purchase under
Section 8.4(b)) of the Purchase Option Price by delivering to the Involuntary
Transferor (or, in the event of a Bankruptcy of the Transferor, the Transferee)
cash in an amount not less than twenty percent (20%) of its pro rata share of
the Purchase Option Price and the balance of the Purchase Option Price evidenced
by a non-negotiable promissory note secured by a pledge of the portions of the
Transfer Interest so purchased.  The promissory note(s) and pledge agreement(s)
evidencing the purchase of the Transfer Interest shall be in such form and
substance satisfactory to counsel for the Company, and shall contain standard
and customary provisions for secured instruments.  The promissory note(s) shall
be payable in equal quarterly payments of principal and interest over a period
of ninety-six (96) months, with the first such payment commencing not more than
ninety (90) calendar days after such closing and shall bear interest at the rate
of ten percent (10%) per annum calculated on a cumulative (but not compounded)
basis, but no more than the maximum rate allowed by law.  The maker of each
promissory note may prepay all or part of the principal of the promissory note
without penalty.
 
24

--------------------------------------------------------------------------------


(d) Entire Transfer Interest Only.  The provisions of this Section 8.4 shall
apply to the entire (but not less than the entire) Transfer Interest and if the
Company and/or the Non-Transferring Member(s) do not elect to purchase the
entire Transfer Interest, then the provisions of this Section 8.4 shall not
apply.
 
(e) Other Provisions.  The provisions of Section 8.6 (Transfer Notice),
Section 8.7 (Assignees Versus Substitute Members), and Section 8.8 (Further
Restrictions; Invalid Restrictions) shall apply to an Involuntary Transfer.  The
provisions of Section 8.2 (Permitted Transfer) and Section 8.5 (ROFO) shall not
apply to an Involuntary Transfer.
 
8.5 Voluntary Transfer (Right of First Offer).  Subject to the following
sentence, prior to the occurrence of any Voluntary Transfer, the Transferor
shall offer the Transfer Interest to all Non-Transferring Member(s) in
accordance with the provisions of this Section 8.5 (the “ROFO”).
 
(a) Right of First Offer.  The Non-Transferring Member(s) shall have the right
to purchase the Transfer Interest for a price equal to the Third Party Price and
on the terms of payment designated in the Transfer Notice.  If the Transfer
Notice provides for the payment of non-cash consideration, then any
Non-Transferring Member(s) electing to purchase may elect to pay the
consideration in cash in an amount equal to the good-faith estimate of the
present net fair market value of the non-cash consideration offered, as
determined by the Manager in the sole and absolute discretion of the Manager.
 
(b) Notice of Election.  If there is one Non-Transferring Member, then on or
before ninety (90) calendar days after the giving of the Transfer Notice, the
Non-Transferring Member shall notify the Transferor in writing (the “ROFO
Notice”) of its desire to purchase all (but not less than all) of the Transfer
Interest.  If there are two or more Non-Transferring Member(s), then the Company
shall deliver a written notice to each of the Non-Transferring Member(s) of
their pro rata right to purchase the Transfer Interest.  Within thirty (30)
calendar days of receiving such notice, each Non-Transferring Member shall
deliver to the other Parties a ROFO Notice specifying the maximum amount of the
Transfer Interest that the Non-Transferring Member desires to purchase.  Each
Non-Transferring Member is entitled to purchase (at a minimum) that
Non-Transferring Member’s pro rata share of the Transfer Interest, in the same
proportion that the Non-Transferring Member’s Percentage Interest bears to the
aggregate Percentage Interests of all Non-Transferring Member(s) electing to so
purchase.  The Manager may use any reasonable method to allow the Transfer
Interest to be as fully purchased by the Non-Transferring Member(s) as
possible.  The failure of a Non-Transferring Member to submit a written notice
to the Manager within the thirty (30) calendar day period described above
constitutes an election by the Non-Transferring Member not to purchase any of
the Transfer Interest.  The delivery by each Non-Transferring Member of a ROFO
Notice creates an irrevocable, binding contract between such Non-Transferring
Member and the Transferor for the purchase and sale of the Transfer
Interest.  Any closing of the purchase of such Transfer Interest by the
Non-Transferring Member(s), under this Section 8.5, shall occur at the same time
as a closing would have occurred pursuant to the Transfer Notice, but no earlier
than thirty (30) calendar days after the end of the last relevant period during
which a Party has an election to so purchase.
 
25

--------------------------------------------------------------------------------


(c) Entire Transfer Interest Only.  The provisions of this Section 8.5 shall
apply to the entire (but not less than the entire) Transfer Interest and if the
Non-Transferring Member(s) do not elect to purchase the entire Transfer
Interest, then (i) the provisions of this Section 8.5 shall not apply and
(ii) with respect to any Transfer Notice (related to a Voluntary Transfer) that
is given from and after the Environmental Work Completion Date, such Voluntary
Transfer shall be deemed a Permitted Transfer.
 
(d) Other Provisions.  The provisions of Section 8.2 (Permitted Transfer),
Section 8.3 (Non-Permitted Transfer on Death or Trustee Change), and Section 8.4
(Purchase Option) shall not apply to a Voluntary Transfer (except as otherwise
set forth in Clause (ii) of Section 8.5(c)).  The provisions of Section 8.6
(Transfer Notice), Section 8.7 (Assignees Versus Substitute Members), and
Section 8.8 (Further Restrictions; Invalid Restrictions) shall apply to a
Voluntary Transfer.
 
8.6 Transfer Notice.  In the event of a proposed Transfer, the transferring
Member (the “Transferor”) shall provide written notice to the Manager and
Members of such proposed Transfer (the “Transfer Notice”).  The Transfer Notice
shall set forth the name and address of the proposed transferee (the
“Transferee”), the intended effective date of the Transfer, the Transferor’s
bona fide intention or obligation to Transfer its Interest, the reasons for the
Transfer, the Interest or portion of an Interest to be transferred (the
“Transfer Interest”), the purchase price or consideration (the “Third Party
Price”), the terms of payment for the Transfer Interest, and any other relevant
details.  Prior to the later of the receipt of the Transfer Notice or the
effective date of the Transfer, the Company and the Manager may treat a
Transferor as the absolute owner in all respects of the Transfer Interest, and
neither the Company nor the Manager will incur any liability for allocations of
Profits or Losses, distributions, or transmissions of reports or notices, made
in good faith to a Transferor.
 
8.7 Assignees Versus Substitute Members.  Upon any Transfer, the Transferee
shall, unless and until admitted as a Substitute Member pursuant to this
Section 8.7 (until admission as a Substitute Member, an “Assignee”), hold only
an Economic Interest and shall not be a Member or Substitute Member.  To the
fullest extent permitted by law, the Manager has no duty (including without
limitation any fiduciary duty) or obligation to an Assignee.  Neither any
Transfer nor the admission of a Substitute Member shall release the Transferor
from any liability to the Company.  An Assignee may be admitted as a substitute
Member (a “Substitute Member”) only upon satisfaction of all of the following
conditions:
 
26

--------------------------------------------------------------------------------


(a) Consent.  Except with respect to a Permitted Transfer (which shall be deemed
to have the consent of all Parties), the prior written consent of the Manager,
which consent shall (i) prior to the Environmental Work Completion Date, be in
the sole and absolute discretion of the Manager, and (ii) thereafter, be subject
to the reasonable consent of the Manager.
 
(b) Expenses.  The Transferor and Transferee shall have paid or obligated
themselves to pay all reasonable expenses connected with the Assignee’s
admission (as determined solely by the Manager, but which expenses the Manager
may, in the sole and absolute discretion of the Manager, waive), including
without limitation the cost of preparing, filing, and publishing any appropriate
documents.
 
(c) Securities Laws.  The Transfer complies with applicable Securities Laws and
regulations under any Securities Laws.  With respect to a Permitted Transfer,
the Manager may, in the sole and absolute discretion of the Manager, waive the
provisions of this Section 8.7(c).
 
(d) Acceptance of Assignment Agreement.  The Company receives the Transferee’s
executed Acceptance of Assignment and Agreement To Be Bound in the form of
attached Exhibit “D”, under which the Transferee agrees to be bound by the terms
of this Agreement (and pursuant to which the Transferee expressly makes to the
Manager and the Company the representations and warranties of Article 10).
 
(e) Other Conditions.  Except with respect to a Permitted Transfer, such other
conditions as the Manager reasonably may impose.
 
Any Person who is an Assignee, but who is not a Substitute Member, and who
desires to make a further Transfer, is subject to all of the provisions of this
Article 8 to the same extent and in the same manner as any Member desiring to
make a Transfer.  Upon the admission of a Substitute Member, the Manager shall
appropriately amend attached Exhibit “A”.  Upon the effectiveness of any
Transfer in which the Transferee remains an Assignee, the Manager may, at the
election of the Manager, amend attached Exhibit “A” to reflect such Transfer.
 
8.8 Further Restrictions; Invalid Restrictions.  Notwithstanding anything to the
contrary in this Article 8, the following provisions shall apply:
 
(a) Events that Cause Dissolution, Financing Acceleration, or Accounting
Changes.  Other than upon a Non-Permitted Transfer on Death or Trustee Change or
upon a Permitted Transfer that results from a Deceased Member or Changed
Trustee, or upon the written waiver of this Section 8.8(a) by the Manager (in
the sole and absolute discretion of the Manager), no Member may effect a
Transfer (i) if such Member is Owens, at any time prior to the Environmental
Work Completion Date, (ii) if such Transfer, when added to the total of all
other Interests sold or exchanged in the preceding twelve (12) consecutive
months, would cause the dissolution of the Company under the Code, as determined
by the Manager, (iii) if such Transfer would cause any creditor to be entitled
to accelerate any portion of the Company’s debt or would require payment of an
assumption or similar fee, or (iv) if such Transfer would cause the Company to
change its method of accounting.
 
27

--------------------------------------------------------------------------------


(b) Effect of Invalidity.  If any restriction set forth in this Article 8 is
held to be unenforceable and invalid by a nonappealable binding court or
arbitrator order, judgment, decree, or decision, then the Transferee shall
become a holder of an Economic Interest with respect to the Transfer Interest
but shall not become a Substitute Member, and shall not be entitled to vote or
to participate in any manner in the management or affairs of the Company.
 
(c) No Withdrawal.  No Member shall have the right to withdraw from the Company
at any time.
 
8.9 Deceased Transferor or Changed Trustee.  Upon any Transfer that results from
a Member’s becoming a Deceased Member or Changed Trustee (whether a Permitted
Transfer or a Non-Permitted Transfer on Death or Trustee Change), such Member’s
personal or authorized representative, including a successor trustee, has all
the rights of such Member for the purpose of settling or managing its estate,
administering its trust, or effecting the orderly disposition of its affairs or
business.
 
8.10 Election to Adjust Basis.  Upon any Transfer, the Tax Matters Partner may
elect, in its sole and absolute discretion, on behalf of the Company, to adjust
the basis of the property of the Company pursuant to Code Section 754.
 
ARTICLE 9                                
 


 
DISSOLUTION
 
9.1 Dissolution.
 
(a) Dissolution Events.  The Company shall be dissolved and its affairs shall be
wound up upon the first to occur of any of the following events (each, a
“Dissolution Event”):
 
(i) By the prior written consent of the Manager (which shall be in the sole and
absolute discretion of the Manager) and all Members (which shall be in their
sole and absolute discretion).
 
(ii) The entry of a decree of judicial dissolution pursuant to the Act.
 
(iii) The termination of the legal existence of the last remaining member of the
Company or the occurrence of any other event which terminates the continued
membership of the last remaining member of the Company unless the business of
the Company is continued in a manner permitted by the Act.  Notwithstanding
anything to the contrary in this Agreement, the Bankruptcy of a Member shall not
cause such Member to cease to be a member of the Company and upon the occurrence
of such an event, the Company shall continue without dissolution.
 
28

--------------------------------------------------------------------------------


(iv) The sale of all or substantially all of the assets of the Company.
 
(b) Winding Up.  As soon as is practicable following the occurrence of a
Dissolution Event, the appropriate representative of the Company shall commence
winding up the Company’s affairs in accordance with the Act and this Agreement.
 
9.2 Effect of Dissolution Event.  Upon the occurrence of a Dissolution Event,
the Company shall cease to carry on its business, except insofar as may be
necessary to wind up its business but its separate existence shall continue for
the purpose of winding up its affairs, prosecuting or defending actions by or
against it in order to collect and discharge obligations, disposing of and
conveying its property, and collecting and dividing its assets.
 
9.3 Distribution of Assets upon Dissolution.
 
(a) Liabilities and Distributions.  In settling accounts after dissolution of
the Company, the liabilities of the Company shall be entitled to satisfaction in
the following order and distributions shall be made thereafter in the following
order (to the extent not inconsistent with the order of priority as provided by
law):
 
(i) First, to satisfy creditors, in the order of priority as provided by
law.  To the extent not inconsistent with such priority, the Company shall pay
any outstanding debts and obligations of the Company that are currently due to
lenders and creditors, including debts and obligations owed to any Member or
Manager (or any Affiliate thereof), to the fullest extent permitted by law.
 
(ii) Next, to a reserve as reasonably required for contingent liabilities of the
Company (after passage of a reasonable time the balance, if any, in such reserve
shall be distributed as set forth below).
 
(iii) Next, to distribute to each Member, in the manner and priority set forth
in Section 4.1(b)(iii), Section Error! Reference source not found.,
Section 4.1(b)(iv), and Section 4.1(b)(v).
 
(b) Other Provisions.  Such distributions shall be made after (i) the final
allocations of Profits and Losses in connection with the dissolution of the
Company and the liquidation of its assets have been made, and (ii) all such
events, transactions, and allocations have been fully reflected in the Members’
Capital Accounts as required by Treasury Regulations 1.704-1(b).  Such
distribution required by this Section 9.3 shall be made by the end of the Fiscal
Year in which such dissolution occurs, or, if later, within ninety (90) calendar
days after the date of such dissolution, and shall otherwise comply with the
requirements of Treasury Regulations 1.704-1(b).  Distributions pursuant to this
Section 9.3 may be made to a trust established for the benefit of the Members
for the purposes of liquidating the Company’s assets, collecting amounts owed to
the Company, and paying any contingent or unforeseen liabilities or obligations
of the Company or of the Manager arising out of or in connection with the
Company.  The assets of any such trust shall be distributed to the Members from
time to time, in the reasonable discretion of the Manager, in the same
proportions as the amount distributed to such trust by the Company would
otherwise have been distributed to the Members pursuant to this Agreement.
 
29

--------------------------------------------------------------------------------


(c) Deficit Balances.  Except as otherwise specifically provided in this
Agreement, if any Member has a deficit balance in its Capital Account (after
giving effect to every Capital Contribution, distribution, and allocation for
all taxable years, including the year during which such “liquidation” occurs),
such Member shall have no obligation to make any Capital Contribution with
respect to such deficit, and such deficit shall not be considered a debt owed to
the Company or any other Person for any purpose whatsoever.
 
9.4 Filing of Certificate of Cancellation.  Upon completion of the winding up of
the Company, and when all debts, liabilities, and obligations of the Company
have been paid and discharged or adequate provisions have been made therefor and
all of the remaining property and assets of the Company have been distributed to
the Members, a certificate of cancellation shall be executed and filed with the
Delaware Secretary of State in accordance with the Act.
 
9.5 Winding Up.  Except as provided by law, upon dissolution of the Company,
each Member shall look solely to the assets of the Company for the return of
such Member’s Capital Contribution.  If the property of the Company remaining
after the payment, discharge or satisfaction of the debts and liabilities of the
Company is insufficient to return the Capital Contribution of each Member, then
such Member shall have no recourse against any other Member.  Except as
otherwise prescribed by law, the winding up of the affairs of the Company and
the distribution of its assets shall be conducted exclusively by the Manager,
who is hereby authorized to take all actions necessary to accomplish such
distribution, including without limitation selling any assets of the Company
deemed necessary or appropriate to sell by the Manager.
 
9.6 Allocations Upon Dissolution.  The tax allocation provisions of this
Agreement are intended to produce final Capital Account balances that are at
levels (“Target Final Balances”) which permit liquidating distributions that are
made in accordance with such final Capital Account balances to be equal to the
priority distributions that would occur if such liquidating proceeds were
distributed pursuant to Section 9.3.  To the extent that the tax allocation
provisions of this Agreement would not produce the Target Final Balances, the
Members agree to take such actions as are necessary to amend such provisions to
produce such Target Final Balances.  Notwithstanding the other provisions of
this Agreement, allocations of Company gross income and deductions shall be made
prospectively in relation to such liquidation as reasonably necessary (as
determined by the Tax Matters Partner in its sole and absolute discretion) to
produce such Target Final Balances (and, to the extent such prospective
allocations would not reach such result, the prior tax returns of the Company
shall be, as determined by the Tax Matters Partner in its sole and absolute
discretion, amended to reallocate Company gross income and deductions to produce
such Target Final Balances).
 
9.7 No Action for Dissolution.  Except as expressly permitted in this Agreement,
to the fullest extent permitted by law, a Member shall not take any voluntary
action that directly causes a Dissolution Event.  The Members acknowledge that
irreparable damage would be done to the goodwill and reputation of the Company
if any Member should bring an action in court to dissolve the Company under
circumstances where dissolution is not otherwise required by Section 9.1.  This
Agreement has been drawn carefully to provide fair treatment of all
Members.  Accordingly, except where the Manager has failed to liquidate the
Company as required by this Article 9, each Member hereby waives and renounces,
to the fullest extent permitted by law, such Member’s right to initiate legal
action to seek the appointment of a receiver or trustee to liquidate the Company
or to seek a decree of judicial dissolution of the Company on the ground that
(a) it is not reasonably practicable to carry on the business of the Company in
conformity with the Certificate of Formation or this Agreement, or
(b) dissolution is reasonably necessary for the protection of the rights or
interests of the complaining Member.  Damages for breach of this Section 9.7
shall be monetary damages only (and not specific performance), and the damages
may be offset against distributions by the Company to which such Member would
otherwise be entitled.
 
30

--------------------------------------------------------------------------------


9.8 Merger.  The Company may, upon the approval of the Manager and a Voting
Majority (which shall be in its or their sole and absolute discretion), merge
pursuant to an agreement of merger with or into one or more Entities formed or
organized under the laws of the State of Delaware or any other state of the
United States or any foreign country or other foreign jurisdiction, with such
Entity as the merger agreement shall provide being the surviving or resulting
Entity, without the consent of any other Person.
 
ARTICLE 10                                
 


 
INVESTOR PROVISIONS
 
10.1 Representations and Warranties.  Each Member hereby represents and warrants
to, and agrees with, the Manager, the other Members, and the Company as follows:
 
(a) Preexisting Relationship or Experience.  Either (i) such Member has a
preexisting personal or business relationship with the Company or the Manager,
officers, or control persons, or (ii) by reason of such Member’s business or
financial experience, or by reason of the business or financial experience of
such Member’s financial advisor who is unaffiliated with and who is not
compensated, directly or indirectly, by the Company or any Affiliate or selling
agent of the Company, such Member is capable of evaluating the risks and merits
of an investment in the Interests and of protecting such Member’s own interests
in connection with this investment.
 
(b) No Advertising.  Such Member has not seen, received, been presented with, or
been solicited by any leaflet, public promotional meeting, newspaper or magazine
article or advertisement, radio or television advertisement, or any other form
of advertising or general solicitation with respect to the sale of the
Interests.
 
(c) Investment Intent.  Such Member is acquiring the Interest for investment
purposes for such Member’s own account only, and not with a view to or for sale
in connection with any distribution of all or any part of the Interest.  No
other Person will have any direct or indirect beneficial interest in or right to
such Member’s Interest.
 
31

--------------------------------------------------------------------------------


(d) Purpose of Entity.  If the Member is a corporation, partnership, limited
liability company, trust, or other Entity, then it was not organized for the
specific purpose of acquiring the Interest.
 
(e) No Registration of Interest.  Such Member acknowledges that the Interests
have not been registered or qualified under any Securities Laws, in part, on
such Member’s representations, warranties, and agreements in this
Agreement.  Such Member represents, warrants, and agrees that neither the
Company nor the Manager is under an obligation to register or qualify the
Interests under any Securities Laws, or to assist such Member in complying with
any exemption from registration and qualification.
 
(f) Restricted Securities.  Such Member understands that the Interests are
“restricted securities” under the Securities Act of 1933, as amended, in that
the Interests will be acquired from the Company in a transaction not involving a
public offering, and that the Interests may be resold without registration under
the Securities Act of 1933, as amended, only in certain limited circumstances,
and that otherwise the Interests must be held indefinitely.
 
(g) No Disposition in Violation of Law.  Without limiting the representations
set forth above, such Member will not make any disposition of all or any part of
such Member’s Interest which will result in the violation by such Member or by
the Company of the Securities Laws.  Without limiting the foregoing, such Member
agrees not to make any disposition of all or any part of the Interest unless and
until the following conditions are fully satisfied:
 
(i) There is then in effect a registration statement under the Securities Act of
1933, as amended, covering such proposed disposition and such disposition is
made in accordance with such registration statement and any applicable
requirements of other Securities Laws; or
 
(ii) (A) Such Member has notified the Company of the proposed disposition and
has furnished the Company with a detailed statement of the circumstances
surrounding the proposed disposition, and (B) if reasonably requested by the
Manager, such Member has furnished the Company with a written opinion of
counsel, reasonably satisfactory to the Company, that such disposition will not
require registration of any securities under the Securities Act of 1933, as
amended, or the consent of or a permit from appropriate authorities under any
other applicable Securities Laws.
 
(h) Investment Risk.  Such Member acknowledges that the Interests are a
speculative investment which involves a substantial degree of risk of loss by
such Member, that such Member understands and takes full cognizance of the risk
factors related to the purchase of the Interest, and that (if applicable) the
Company is newly organized.  Such Member has the financial ability to bear the
economic risk of its participation in the Company, has adequate means of
providing for current needs and contingencies and has no need for liquidity with
respect to its Interest.  Such Member is financially able to bear the economic
risk of an investment in the Interest, including the total loss of such
investment.
 
(i) Information Reviewed.  Such Member has received and reviewed all information
such Member considers necessary or appropriate for deciding whether to purchase
the Interest.  Such Member has had an opportunity to ask questions and receive
answers from the Company and its Manager, officers, and employees regarding the
terms and conditions of purchase of the Interest and regarding the business,
financial affairs, and other aspects of the Company, and has further had the
opportunity to obtain all information (to the extent the Company possesses or
can acquire such information without unreasonable effort or expense) which such
Member deems necessary to evaluate the investment and to verify the accuracy of
information otherwise provided to such Member.  Such Member is purchasing its
Interest in reliance solely on (i) its independent verification of the accuracy
of (A) any documents delivered by the Manager to the Member and (B) any
statements made by the Manager (or Affiliate) to the Member concerning the
Company, and (ii) the opinions and advice concerning the Company of consultants
engaged by such Member.
 
32

--------------------------------------------------------------------------------


(j) No Representations by Company.  Neither the Manager, nor any agent or
employee of the Company or of the Manager, or any other Person, has at any time
expressly or implicitly represented, guaranteed, or warranted to such Member
that a percentage of profit and/or amount or type of consideration will result
from an investment in the Interest, that past performance or experience on the
part of the Manager or Affiliates or any other Person in any way indicates the
predictable results of the ownership of the Interest or of the overall Company
business, that any cash distributions from Company operations or otherwise will
be made to the Members by any specific date or will be made at all, or that any
specific tax benefits will accrue as a result of an investment in the Company.
 
(k) Consultation with Attorney.  Such Member has been advised to consult with
such Member’s own attorney regarding all legal matters concerning an investment
in the Company and the tax consequences of participating in the Company, and has
done so, to the extent such Member considers necessary.
 
(l) Tax Consequences.  Such Member acknowledges that the tax consequences to
such Member of investing in the Company will depend on such Member’s particular
circumstances, and neither the Company, the Manager, the Members, nor the
shareholders, members, managers, agents, officers, directors, employees,
Affiliates or consultants of any of them will be responsible or liable for the
tax consequences to such Member of an investment in the Company.  Such Member
will look solely to, and rely upon, such Member’s own advisers with respect to
the tax consequences of this investment.
 
(m) No Assurance of Tax Benefits.  Such Member acknowledges that there can be no
assurance that the Code or the Treasury Regulations will not be amended or
interpreted in the future in such a manner so as to deprive the Company and the
Members of some or all of the tax benefits they might now receive, or that some
of the deductions claimed by the Company or the allocations of items of income,
gain, loss, deduction, or credits among the Members may not be challenged by the
IRS.
 
(n) Non-Foreign Person.  Such Member hereby certifies that such Member (i) is
not a foreign corporation, foreign partnership, foreign trust, or foreign estate
(as those terms are defined in the Code and Treasury Regulations), (ii) is not a
disregarded entity as defined in Code Section 1.1445-2(b)(2)(iii), (iii) the
“TIN” for such Member, as set forth in attached Exhibit “A” or otherwise
disclosed to the Manager is accurate, (iv) the “address” for such Member; in
attached Exhibit “A” for such Member is accurate, and (v) such Member
understands that the certifications set forth in this Section 10.1(n) may be
disclosed to the IRS by the Manager and that any false statement contained in
this Section 10.1(n) could be punished by fine, imprisonment, or both.  Under
penalties of perjury, such Member declares that such Member has examined this
certification and to the best of such Member’s knowledge and belief it is true,
correct, and complete, and such Member further declares that such Member has
authority to sign this Agreement.
 
33

--------------------------------------------------------------------------------


(o) Accredited Investor.  Such Member is an “accredited investor” within the
meaning of Regulation D of the Securities Act of 1933, as amended, and is
included within one or more of the following “accredited investor” categories of
such Regulation D:
 
(i) Any natural person whose individual net worth, or joint net worth with that
natural person’s spouse, at the time of such natural person’s purchase, exceeds
One Million Dollars ($1,000,000).
 
(ii) Any natural person who had an individual income in excess of Two Hundred
Thousand Dollars ($200,000) in each of the two most recent years or joint income
with that natural person’s spouse in excess of Three Hundred Thousand Dollars
($300,000) in each of those years and has a reasonable expectation of reaching
the same income level in the current year.
 
(iii) Any Entity in which all of the equity owners are accredited investors.
 
For purposes of this Section 10.1(o), the term “net worth” means the excess of
total assets over total liabilities.  In computing net worth for the purposes of
category (i) above, such Member’s principal residence must be valued either at
(A) cost, including the cost of improvements, net of current encumbrances upon
the property or (B) the appraised value of the property as determined upon a
written appraisal used by an institutional lender making a loan to the
individual secured by the property, including the cost of subsequent
improvements, net of current encumbrances upon the property.  In determining
income, such Member should add to such Member’s adjusted gross income any
amounts attributable to tax exempt income received, losses claimed as a limited
partner in any limited partnership, deductions claimed for depletion,
contributions to an IRA or Keogh retirement plan, alimony payments, and any
amount by which income from long-term capital gains has been reduced in arriving
at adjusted gross income.
 
(p) Patriot Act.  Such Member, and any direct or indirect beneficial owner of
such Member, (i) are currently and have been at all times in full compliance
with all Patriot Act Related Laws, and (ii) are not and have never been a Person
(A) that is listed in the Annex to, or is otherwise subject to the provisions
of, the Executive Order, (B) owned or controlled by, or acting for or on behalf
of, any Person that is listed in the Annex to, or is otherwise subject to the
provisions of, the Executive Order, (C) with whom a party is prohibited from
dealing or otherwise engaging in any transaction by any anti-money laundering
law, (D) who commits, threatens or conspires to commit or support “terrorism” as
defined in the Executive Order, (E) that is named as a “specially designated
national and blocked person” on the most current list published by the U.S.
Department of the Treasury, Office of Foreign Assets Control at its official
website, http://www.ustreas.gov/offices/enforcement/ofac/ or at any replacement
website or other replacement official publication of such list, or (F) who is an
Affiliate of a Person listed above.  The funds invested by such Member in the
Company, and all funds received, directly or indirectly, by such Member from any
direct or indirect beneficial owner of such Member, are derived from legal
sources and without violation of any Patriot Act Related Laws.  Such Member
consents to the Company’s performing a search of applicable governmental lists
prior to acceptance of such Member as a Member, which search may be performed by
a third party firm.  Such Member shall provide to the Company prior thereto, and
from time to time thereafter as requested by the Company, all information
reasonably required by the Company to establish compliance with the provisions
set forth in this Section 10.1(p).  Such Member shall immediately notify the
Company in writing of the relevant facts and circumstances if any representation
or warranty set forth in this Section 10.1(p) is no longer true or accurate in
any respect.  Without limiting any provisions in this Agreement, it is further
agreed that no transfer of any direct or indirect interest in the Company, or of
the equity or other beneficial ownership interests in any such Member that is an
Entity, shall be effective until the transferee has provided a written
certification by the transferee to the Company that the transferee shall be
bound by, subject to and shall comply with all of the provisions set forth in
this Section 10.1(p).
 
34

--------------------------------------------------------------------------------


10.2 Brokers Indemnity.  Each Member or Manager represents and warrants that
such Member or Manager has had no contact or dealings regarding this Agreement,
the formation of the Company, or any transfer of all or any part of the Property
through any investment banker, broker or other Person who can claim a right to
any compensation in connection with this Agreement, such formation, or such
transfer.  If any investment banker, broker or other Person claims any
compensation in connection with this Agreement, such formation, or such
transfer, then the Member or Manager through whom the investment banker, broker
or other Person makes its claim shall, to the fullest extent permitted by law,
indemnify, defend, and hold harmless the other Members or Manager, their board
members, officers, directors, shareholders, partners, beneficiaries, trustees,
employees, internal investment contractors, representatives, and Affiliates, and
the Company, from and against any and all liability, loss (including without
limitation court costs and expert witnesses’ and attorneys’ fees) which any of
them may suffer or incur by reason of any such claim.  The provisions of this
Section 10.2 shall survive the dissolution and termination of the Company.
 
10.3 Indemnity.  Each Member shall indemnify, hold harmless, and defend the
Company, the Manager, each and every other Member, and each of their respective
Affiliates who was or is a party or is threatened to be made a party to any
threatened, pending, or completed action, suit or proceeding, whether civil,
criminal, administrative, or investigative, by reason of or arising from any
misrepresentation, misstatement of facts, or omission to represent or state
facts made by such Member in this Article 10, against losses, liabilities, and
expenses of the Company, the Manager, each and every other Member, and each of
their respective Affiliates incurred by such Person in connection with such
action, suit, proceeding, or the like (including attorneys’ fees, judgments,
fines, and amounts paid in settlement).
 
10.4 Legal Representation.  NV Manager (“Law Firm Client”) has retained Cooley
Godward Kronish LLP (“Law Firm”) to prepare this Agreement.
 
35

--------------------------------------------------------------------------------


(a) In General.  Each Member is advised that it is entitled to be represented by
counsel of its choice with respect to becoming a Member in the Company, and each
Member or potential Member should seek advice from its own counsel in regard to
its investment in the Company and execution of this Agreement.  Each Member
acknowledges that it has sought advice from its own separate legal counsel in
this regard or has chosen not to do so.  Each Member acknowledges that Law Firm
has not undertaken any and has no duty or obligation of any kind to any Member,
in connection with this Agreement, all other documents contemplated by this
Agreement, and/or the Property.
 
(b) Legal Advice to Law Firm Client.  From time to time, subject to the Rules of
Professional Conduct of the State Bar of California, Law Firm shall be permitted
to render legal advice and to provide legal services to the Law Firm Client and
its Affiliates with respect to the Property, the Company or otherwise.  In no
event does or will an attorney/client relationship exist between Law Firm on the
one hand, and any other Member or any of their respective Affiliates, on the
other hand, in the absence of an express written engagement agreement between
such Member and Law Firm.
 
(c) Legal Advice to Company.  To the extent requested by Law Firm Client or its
Affiliates, and subject to the Rules of Professional Conduct of the State Bar of
California, Law Firm shall be permitted to render legal advice and to provide
legal services to the Company, the Manager, and each Affiliate of the
Manager.  Each Member agrees that such representation, including of the Company
by Law Firm, from time to time, does not disqualify Law Firm from providing
legal advice and legal services (as set forth in this Section 10.4) at any time
in the future.
 
(d) Law Firm Client or Company.  Each Member will at all times continue to
engage and consult with its own separate legal counsel, if any, in connection
with matters and affairs relating to the Company.  If any dispute or controversy
arises between any Member and the Company, on one hand, and any one or more of
Law Firm Client or its Affiliates on the other hand, then each Member agrees
that Law Firm may represent either the Company or Law Firm Client (or its
Affiliates), or both or all of them, in any such dispute or controversy to the
extent permitted by the Rules of Professional Conduct of the State Bar of
California or similar rules in any other jurisdiction and each Member hereby
consents to such representation.
 
ARTICLE 11                                
 


 
MISCELLANEOUS PROVISIONS
 
11.1 Notices.  Notwithstanding anything to the contrary in this Agreement, any
notice, approval, consent, waiver, payment, request, instruction, order,
determination, vote, decision, direction, demand, requirement, communication, or
similar action or conduct required or permitted to be given to or by any Party
under this Agreement shall be in writing, shall be sent via one of the following
methods of delivery to the address for notices set forth in attached
Exhibit “A”, as amended from time to time, and shall be deemed to have been duly
given, made, delivered, and received as of the date of actual delivery or if
delivery is refused, then as of the date presented: (a) by personal delivery;
(b) by Federal Express, UPS, DHL, United States Postal Service Express Mail, or
other overnight delivery service that provides written confirmation of delivery
and receipt; or (c) by certified U.S. Mail, return receipt requested, postage
prepaid.  Any telephone, fax or email information provided in this Agreement is
for informational purposes only and shall not modify or expand the methods of
notice delivery set forth in this Section 11.1.  Any Party may change its notice
address(es) or add additional notice address(es) by notice to each other Party
in accordance with the provisions of this Section 11.1.  Notices given by
counsel for any Party, on behalf of such Party, shall be deemed a valid notice
under this Section 11.1 if addressed and sent in accordance with the provisions
of this Section 11.1.
 
36

--------------------------------------------------------------------------------


11.2 Enforcement and Attorney’s Fees.  If a dispute arises concerning the
performance, meaning, or interpretation of any provision of this Agreement or
any document executed in connection with this Agreement, the prevailing Party in
such dispute, including under Section 11.3, shall be awarded any and all costs
and expenses incurred by such prevailing Party in enforcing, defending, or
establishing its rights under this Agreement or such document including without
limitation court costs and expert witnesses’ and attorneys’ fees.  In addition
to the foregoing award of costs and fees, such prevailing Party shall also be
entitled to recover its court costs and expert witnesses’ and attorneys’ fees
incurred in any post-judgment proceedings to collect or enforce any
judgment.  This provision is separate and several and shall survive the merger
of this Agreement or any such other document into any judgment on this Agreement
or such document.
 
11.3 Dispute Resolution.
 
(a) Notification of Disputes.  If any dispute (the “Dispute”) arises (i) out of
or relating to this Agreement or any alleged breach of this Agreement, (ii) with
respect to any of the transactions or events contemplated by this Agreement,
(iii) with respect to any indemnity provisions or obligations of this Agreement,
and/or (iv) between or among any Parties with respect to any approval, consent,
request, instruction, order, determination, vote, decision, direction, demand,
requirement, communication, or similar action or conduct required or permitted
to be given to or by any Party under this Agreement (whether as the Manager or
as a Member), then any Party that is a party to such Dispute may, at its
election, in its sole and absolute discretion, and as its sole remedy for such
Dispute, trigger the provisions of this Section 11.3 by so notifying in writing
(the “Dispute Notice”) each other Party that is a party to such Dispute (such
notifying Party and such other Party(ies), collectively, the “Dispute Parties”
and, individually, a “Dispute Party”) with a copy to, if not a party to such
Dispute, the Manager.
 
(b) Negotiated Resolution.  If any Party gives a Dispute Notice pursuant to
Section 11.3(a), then the Dispute Parties shall meet at least twice within the
thirty (30) calendar day period commencing with the date of the giving of the
Dispute Notice and in good faith shall attempt to resolve such Dispute.
 
(c) Mediation.  If such Dispute is not resolved or settled by the Dispute
Parties through negotiations pursuant to Section 11.3(b), then the Dispute
Parties shall submit such Dispute to non-binding mediation before a retired
judge of a federal District Court or California Superior, Appellate, or Supreme
Court, or some similarly qualified, mutually agreeable individual.  The Dispute
Parties shall bear the costs of such mediation equally.  Such mediator must be
selected by the Dispute Parties on or before fifteen (15) calendar days after
the end of such thirty (30) calendar day “negotiated resolution” period
following the Dispute Notice, and such mediation must be concluded within thirty
(30) calendar days after the selection of such mediator.  If either of such
deadlines is not met, then the provisions of Section 11.3(d) shall apply.
 
37

--------------------------------------------------------------------------------


(d) Arbitration.  If either of the deadlines set forth in Section 11.3(c) is not
met, then, upon written request (the “Arbitration Notice”) by any Dispute Party
(given within twenty (20) calendar days thereafter), the Dispute shall be
determined by arbitration before one impartial arbitrator (the
“Arbitrator”).  Such arbitration shall be submitted to and administered by the
Judicial Arbitration and Mediation Services or its successor pursuant to its
then-current “Comprehensive Arbitration Rules and Procedures,” as modified by
this Agreement (“JAMS”) (and if, at any time, JAMS no longer exists for such
purposes, then all references in this Agreement to JAMS shall be deemed to mean
the American Arbitration Association pursuant to its “Commercial Arbitration”
rules as modified by this Agreement).
 
(i) Location.  Such arbitration shall be conducted in Santa Clara County,
California (or any other location that is determined mutually by the Dispute
Parties, each in their sole and absolute discretion).
 
(ii) Selection of Arbitrator.  The Dispute Parties shall immediately, but no
later than fifteen (15) calendar days after the giving of the Arbitration
Notice, jointly select the Arbitrator.  If the Dispute Parties do not agree on
the Arbitrator within such 15-calendar day period, then the Arbitrator shall be
appointed in accordance with relevant California law.
 
(iii) Discovery and Depositions.  The Arbitrator shall, in his or her reasonable
discretion, allow for reasonable discovery requests including without limitation
production of relevant documents and depositions.
 
(iv) No Punitive Damages.  Notwithstanding anything to the contrary in this
Agreement, absent a finding of fraud, the Arbitrator shall not be authorized to
award punitive damages with respect to any such claim or controversy, nor shall
any Dispute Party seek or be awarded punitive damages relative to any matter
under, arising out of, or relating to this Agreement in any other forum.
 
(v) Costs and Expenses.  Each Dispute Party shall bear its own costs of any
arbitration under this Agreement (including without limitation legal fees, the
cost of the record or transcripts of such arbitration, if any, and
administrative fees), or an equal share of such fees and costs that are not
specific to such Dispute Party.  Notwithstanding the foregoing, if a Dispute
Party is determined by the Arbitrator not to be prevailing, then such
non-prevailing Dispute Party shall be responsible for all such fees and costs
(as determined by the Arbitrator) unless such non-prevailing Dispute Party is
nevertheless found by the Arbitrator to be entitled to indemnity under
Section 5.5 (in which case the Company shall be responsible for such
non-prevailing Dispute Party’s fees and costs and such non-prevailing Dispute
Party shall not be liable for the fees and costs of the prevailing Dispute
Party(ies)).
 
38

--------------------------------------------------------------------------------


(vi) Deadline for Arbitrator.  Each Dispute Party shall instruct the Arbitrator
to render his or her decision no later than, and each Dispute Party shall use
its good faith efforts to cause the Arbitrator’s decision to be issued on or
before, sixty (60) calendar days after the selection of the Arbitrator.
 
(vii) Effect of Arbitrator’s Determination.  In all cases, the determination of
the Arbitrator shall be final and binding on each Dispute Party.  Judgment on
the Arbitrator’s award may be entered in any court having jurisdiction.
 
(viii) Provisional Judicial Relief.  Notwithstanding anything to the contrary in
this Section 11.3, any Dispute Party may seek any provisional remedy available
at law or in equity in any state or federal court in Santa Clara County,
California without compromising the right and obligation, subject to
Section 11.3(a) and Section 11.3(c), to arbitrate ultimately and finally all
Disputes.
 
11.4 Choice of Law.  This Agreement, and the application or interpretation of
this Agreement, shall be governed exclusively by its terms and by the internal
laws of the State of California, without regard to principles of conflict of
laws.
 
11.5 Jurisdiction.  Subject to the provisions of Section 11.3, each Party hereby
consents to the exclusive jurisdiction of the state and federal courts sitting
in California in any action on a claim arising out of, under, or in connection
with this Agreement or the transactions contemplated by this Agreement, provided
such claim is not required to be arbitrated pursuant to Section 11.3 and,
subject to Section 11.3, any Member may maintain a legal action or proceeding in
the courts of the State of Delaware with respect to matters relating to the
organization or internal affairs of the Company.  Each Party further agrees that
personal jurisdiction over such Party may be effected by service of process by
registered or certified mail addressed as provided in Section 11.1, and that
when so made shall be as if served upon such Party personally within the State
of California.
 
11.6 Signer’s Warranty.  Each individual executing this Agreement on behalf of
an Entity hereby represents and warrants to the other Parties that (a) such
individual has been duly and validly authorized to execute and deliver this
Agreement and any and all other documents contemplated by this Agreement on
behalf of such Entity, and (b) this Agreement and all documents executed by such
individual on behalf of such Entity pursuant to this Agreement are and will be
duly authorized, executed, and delivered by such Entity.
 
11.7 Waiver of Action for Partition.  Each Member irrevocably waives during the
term of the Company any rights that it may have to maintain any action for
partition with respect to the property of the Company.
 
11.8 Amendments.  The provisions of this Agreement may be amended only as
follows.
 
(a) Exhibit “A”.  The Manager may unilaterally amend attached Exhibit “A” to the
extent in strict accordance with express provisions of this Agreement.
 
39

--------------------------------------------------------------------------------


(b) Certificate of Formation.  The provisions of the Certificate of Formation
may be amended only with the written approval of the Manager and a Voting
Majority, except that amendments to the Certificate of Formation required by
applicable law or express provisions of this Agreement need not be approved by
any Members.
 
(c) Financing.  The Manager may unilaterally amend this Agreement to the extent
required by any lender providing any Financing, except that no such amendment
shall adversely modify the distributions due any Member in a manner that is
different than how all other Members are affected by such amendment, without the
prior written consent of the adversely affected Member.
 
(d) Other Amendments.  All other amendments require the written approval of the
Manager and all Members (which shall be in its and their sole and absolute
discretion).  No amendment shall, without the unanimous signed, written consent
of all Parties, amend this Section 11.8.
 
11.9 Waivers.  The failure of any Party to seek redress for violation of or to
insist upon the strict performance of any covenant or condition of this
Agreement shall not prevent a subsequent act, which would have originally
constituted a violation, from having the effect of an original violation.  Any
waiver of any provision of this Agreement and any consent to any departure of
any Party from the terms of any provision of this Agreement shall be effective
only in the specific instance and for the specific purpose for which given.
 
11.10 Rights and Remedies Cumulative.  The rights and remedies provided by this
Agreement are cumulative, and the use of any one right or remedy by any Party
shall not preclude or waive the right to use any or all other remedies.  Such
rights and remedies are given in addition to any other rights the Parties may
have by law, statute, ordinance, or otherwise.
 
11.11 Time and Days.  Unless otherwise specified, in computing any period of
time described in this Agreement, the day of the act or event after which the
designated period of time begins to run is not to be included and the last day
of the period so computed is to be included, unless such last day is not a
Business Day, in which event the period shall run to and include the next day
which is a Business Day.
 
11.12 Additional Documents and Acts.  Each Party shall execute and deliver such
additional documents and instruments and perform such additional acts as may be
necessary or appropriate to effectuate, carry out, and perform all of the terms,
provisions, and conditions of this Agreement and the transactions contemplated
hereby.
 
11.13 Heirs, Successors, and Assigns.  Each and all of the covenants, terms,
provisions, and agreements contained in this Agreement shall be binding upon and
inure to the benefit of the Parties and, to the extent permitted by this
Agreement, their respective heirs, legal representatives, successors, and
assigns.
 
11.14 Parties in Interest; No Third Party Beneficiaries.  Except as expressly
provided in the Act, nothing in this Agreement shall (a) confer any rights or
remedies on any Person other than the Manager and the Members and their
respective successors and permitted assigns, (b) relieve or discharge any
obligation or liability of any third party to any Member or Manager, or (c) give
any third party any right of subrogation or action over or against any Member or
Manager.  None of the provisions of this Agreement shall be for the benefit of
or enforceable by any third-party creditor of the Company.
 
40

--------------------------------------------------------------------------------


11.15 Counterparts.  This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.
 
11.16 Severability of Provisions.  If any provision of this Agreement or the
application of such provision to any Person or circumstance shall be invalid,
illegal, or unenforceable to any extent, then the remainder of this Agreement
and the application of such remainder shall not be affected and shall be
enforceable to the fullest extent permitted by law.
 
11.17 Complete Agreement.  This Agreement, each exhibit to this Agreement, and
the Certificate of Formation constitute the complete and exclusive statement of
agreement among the Parties with respect to the subject matter of this Agreement
and the Certificate of Formation and replace and supersede all prior written and
oral agreements or statements by and between the Parties or any of them.  No
representation, statement, condition, or warranty not contained in this
Agreement or the Certificate of Formation shall be binding on the Parties or
have any force or effect whatsoever.
 
11.18 Appendices, Schedules, and Exhibits.  All references in this Agreement to
exhibits, and schedules shall, unless otherwise expressly provided, be deemed to
be references to the appendices, exhibits, and schedules attached to this
Agreement.  All such appendices, exhibits, and schedules attached to this
Agreement are incorporated into this Agreement as though fully set forth in this
Agreement.
 
11.19 Interpretation.  When required by the context, the singular number shall
include the plural, and the masculine gender shall include the feminine and
neuter genders, and vice versa.
 
11.20 Construction.  Each Party has been represented by legal counsel in
connection with the negotiation of the transactions in this Agreement and the
drafting and negotiation of this Agreement (or has knowingly elected not to be
represented by legal counsel).  Each Party (and if it elected to be represented
by legal counsel, its legal counsel) has or have had an opportunity to review
and suggest revisions to the language of this Agreement.  Accordingly, it is the
intent of the Parties that no provision of this Agreement shall be construed for
or against or interpreted to the benefit or disadvantage of any Party by reason
of any Party’s having or being deemed to have structured or drafted such
provision.  If any claim is made by any Party relating to any conflict,
omission, or ambiguity in this Agreement, then no presumption or burden of proof
or persuasion shall be implied by virtue of the fact that this Agreement was
prepared by or at the request of a particular Party or such Party’s counsel.
 
11.21 Headings.  The headings in this Agreement are inserted for convenience
only and are in no way intended to describe, interpret, define, or limit the
scope, extent, or intent of this Agreement or any provision of this Agreement.
 
41

--------------------------------------------------------------------------------


11.22 Statutes.  Any reference in this Agreement to any statute, law, ordinance,
code, or regulation, or any section or provision thereof, shall be deemed to
include any future amendments thereto and any similar provisions of law that may
hereafter replace or be substituted for such provision, whether or not
designated by the same title or number.
 
11.23 Cross-References.  All cross-references in this Agreement, unless
specifically directed to another agreement or document, refer to provisions
within this Agreement.
 
11.24 Consents.  All references in this Agreement to the “sole and absolute
discretion” of a Person (with respect to consents, votes, determinations,
decisions and similar actions by such Person) shall be deemed to allow such
Person to have complete and total latitude to provide or withhold such consent,
vote, determination, decision or action, even if acting arbitrarily,
capriciously, or unreasonably.
 
11.25 Articles in Exhibits.  The provisions of Article 12 of this Agreement are
set forth in attached Exhibit “B”.  The provisions of Article 13 of this
Agreement are set forth in attached Exhibit “C”.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 



--------------------------------------------------------------------------------

42

--------------------------------------------------------------------------------


 
1 Initial Capital Contributions, Allocation and other Tax provisions subject to
review by Cooley tax partner Bill Morrow.
 
2 Subject to review and comments by Cooley environmental partners.
 

587048 v8/SD
--
 



 

--------------------------------------------------------------------------------

 

Manager
 
NV MANAGER, LLC, a California limited liability company
 
By: Nanook Ventures, LLC, a Delaware limited liability company, Manager
 
 
By: Nanook Interests LLC, a Delaware limited liability Company, Managing Member

 
 
By: Nanook Management LLC, a Delaware limited liability company, Managing Member

 
 
By: /s/ Lammot J. DuPont

 
 
Name: Lammot J. DuPont

 
 
Title: Manager

 
Members
 
NANOOK VENTURES LLC, a Delaware limited liability company
 
 
By: Nanook Interests LLC, a Delaware limited liability Company, Managing Member

 
 
By: Nanook Management LLC, a Delaware limited liability company, Managing Member

 
 
By: /s/ Lammot J. DuPont

 
 
Name: Lammot J. DuPont

 
 
Title: Manager

 
OWENS MORTGAGE INVESTMENT FUND, a California limited partnership
 
 
By: /s/ William C. Owens

 
Name:  William C. Owens

 
Title: President, Owens Financial Group, Inc.,

 
General Partner



 


 

587048 v8/SD
 

--------------------------------------------------------------------------------

 

EXHIBIT “A”
 
INITIAL CAPITAL CONTRIBUTIONS; INITIAL CAPITAL ACCOUNTS;
 
AND INITIAL PERCENTAGE INTERESTS OF MEMBERS
 
Name, Address, and Tax ID
for Members
Initial Capital Contributions
and Initial Capital Accounts
Initial Percentage
Interests
Owens Mortgage Investment Fund
2221 Olympic Blvd
Walnut Creek, CA 94595
TIN: ________
 
$3,175,000.00
50.000%
Nanook Ventures LLC
1212 New York Ave.,NW, #900]
Washington D.C. 20005
TIN: ________
 
$3,175,000.00
50.000%
TOTALS
___________
$6,350,000.00
_______
100.00%





 


 
Manager
 
NV Manager, LLC
 
________ 1212 New York Ave., NW, #900
 
________ Washington D.C. 20005
 

587048 v8/SD
A-1
 



 
 

--------------------------------------------------------------------------------

 

B EXHIBIT “B”
 
ARTICLE 12                                
 


 
DEFINED TERMS
 
The following terms used in this Agreement have the following meanings (unless
otherwise expressly provided elsewhere in this Agreement):
 
12.1 “Act”.  means the California Limited Liability Company Act, as amended from
time to time.
 
12.2 “Adjusted Capital Account Balance”.  means, with respect to any Member, the
balance, if any, in such Member’s Capital Account as of the end of the relevant
Fiscal Year, after giving effect to the following adjustments:
 
(a) Increased by any amounts which such Member is obligated to restore pursuant
to any provision of this Agreement or is deemed to be obligated to restore
pursuant to the penultimate (second to last) sentence of Treasury
Regulations 1.704-2(g)(1) and 1.704-2(i)(5) (i.e., minimum gain); and
 
(b) Decreased by such Member’s share of the items described in Treasury
Regulations 1.704-1(b)(2)(ii)(d)(4), (5), and (6).
 
The foregoing definition of Adjusted Capital Account Balance is intended to
comply with the provisions of Treasury Regulations 1.704-1(b)(2)(ii)(d) and
shall be interpreted consistently therewith.
 
12.3 “Affiliate”.  means, with respect to any Person, any other Person (a) which
is an employee, officer, partner, manager, member, shareholder, director, agent
or contractor of such first Person, (b) in which such first Person directly or
indirectly owns greater than a fifty percent (50%) interest (whether economic or
voting), (c) which directly or indirectly owns a fifty percent (50%) interest
(whether economic or voting) in such first Person, or (d) which, directly or
indirectly, is in control of, is controlled by, or is under control with, such
first Person.  For purposes of this definition of Affiliate, “control” and
“controlled” with respect to any Person means the power, directly or indirectly,
either to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities or equity interests,
by contract or otherwise.
 
12.4 “Agreement”.  means this Operating Agreement of the Company as originally
executed and as amended from time to time.
 
12.5 “Arbitration Notice”.  is defined in Section 11.3(d).
 
12.6 “Arbitrator”.  is defined in Section 11.3(d).
 
12.7 “Assignee”.  is defined in Section 8.7.
 
B-1

--------------------------------------------------------------------------------


12.8 “Avis Lease”.  is defined in Section 1.1(c).
 
12.9 “Bad Act”.  means, with respect to any Person, if any of the following is
determined by a court or arbitrator order, judgment, decree, or
decision:  recklessness, fraud, a criminal act, misapplication of funds derived
from the Property, deceit, intentional misrepresentation, intentional damage or
destruction of the Property, or any part thereof, gross negligence, willful
misconduct, or a wrongful taking, or a material breach of its obligations under
this Agreement which breach is not cured within thirty (30) days of written
notice thereof from a Member.
 
12.10 “Bankruptcy”.  means, with respect to any Person, any of the following:
 
(a) The filing by such Person of a voluntary petition under any federal or state
law for the relief of debtors.
 
(b) The filing against such Person of an involuntary proceeding under any such
law.
 
(c) The making of a general assignment for the benefit of such Person’s
creditors.
 
(d) An assignment of any Interest by a Member (including any Economic Interest)
for the benefit of creditors.
 
(e) The appointment of a receiver, trustee, liquidator or administrator of all
or substantially all property or business of such Person.
 
(f) The seizure by a sheriff, receiver, or bankruptcy trustee of a substantial
portion of such Person’s assets.
 
No Bankruptcy shall occur in the case of an event described in Section 12.10(b),
Section 12.10(e) or Section 12.10(f) until such proceeding, appointment, or
seizure has been pending for at least sixty (60) calendar days.  No filing as a
Chapter 11 or Chapter 13 reorganization (with no change of ownership or control
of the relevant Interest of such Person subject to such filing) shall be deemed
to constitute a Bankruptcy under this Section 12.10 for so long as such filing
is maintained as a Chapter 11 or Chapter 13 reorganization and for so long as
there is no change of ownership or control of the relevant Interest of such
Person.
 
12.11 “Business Day”.  means any day other than a Saturday, Sunday, State of
California or national holiday, or other day on which commercial banks in
California are generally not open for business.
 
12.12 “Buy/Sell Amount”.  is defined in Section 7.8
 
12.13 “Buy/Sell Notice”.  is defined in Section 7.8
 
12.14 “Buy/Sell Offeree”.  is defined in Section 7.8
 
B-2

--------------------------------------------------------------------------------


12.15 “Buy/Sell Offeror”.  is defined in Section 7.8
 
12.16 “Buy/Sell Right”.  is defined in Section 7.8.
 
12.17 “Capital Account”.  means an account which shall be established and
maintained for each Member in accordance with Treasury
Regulations 1.704-1(b)(2)(iv), including the following requirements.
 
(a) Each Member’s Capital Account shall be credited with (i) the amount of the
Member’s Capital Contribution(s), (ii) the Member’s distributive share of
Profits (and any item in the nature of income or gain which is allocated to such
Member, including income and gain exempt from tax), and (iii) the amount of any
Company liabilities assumed by such Member or which are secured by any Company
property distributed to such Member.
 
(b) Each Member’s Capital Account shall be debited by (i) the amount of cash and
the Gross Asset Value of any Company property distributed to the Member,
(ii) the amount of any liabilities of such Member assumed by the Company or
which are secured by any property contributed by such Member to the Company, and
(iii) such Member’s distributive share of Losses.
 
(c) Whenever the Gross Asset Values of Company property are adjusted pursuant to
Section 12.49, the Capital Accounts of all Members shall be adjusted in the
manner provided in Treasury Regulations 1.704-1(b)(2)(iv)(f) and (g) to reflect,
among other items, the aggregate net adjustment as if the Company had recognized
gain or loss equal to the amount of the adjustment.
 
(d) If any Interest is transferred in accordance with this Agreement, then the
Transferee shall succeed to the Capital Account of the Transferor to the extent
it relates to the transferred Interest.
 
(e) If property is distributed to a Member, then, before the Capital Account of
such Member is adjusted as required by this Section 12.17, the Capital Accounts
of the Members shall be adjusted to reflect the manner in which the unrealized
income, gain, loss or deduction inherent in such property (that has not been
reflected in such Capital Accounts previously) would be allocated among the
Members as if there were a taxable disposition of such property for its gross
fair market value on the date of distribution.
 
The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with Treasury
Regulations 1.704-1(b) and 1.704-2, and shall be interpreted and applied in a
manner consistent with such Treasury Regulations.  If the Tax Matters Partner,
upon the advice of tax counsel, determines that it is prudent to modify the
manner in which the Capital Accounts, or any debits or credits thereto, are
computed in order to comply with such Treasury Regulations, then the Tax Matters
Partner is hereby authorized to make such modification, provided that it is not
likely to have a material effect on the amounts distributable to any Member
pursuant to Section 9.3 upon the dissolution of the Company.
 
12.18 “Capital Contribution”.  means the total amount of money contributed to
the Company, the initial Gross Asset Value of any property contributed to the
Company, and services rendered or to be rendered to the Company by any Member
(or its predecessors).
 
B-3

--------------------------------------------------------------------------------


12.19 “Capital Notice”.  is defined in Section 3.8(a).
 
12.20 “Certificate of Formation”.  means the Certificate of Formation of the
Company, as amended from time to time.
 
12.21 “Closing”.  is defined in Section 1.1(a).
 
12.22 “Code”.  means the Internal Revenue Code of 1986 as amended from time to
time, or corresponding provisions of subsequent superseding federal revenue
laws.
 
12.23 “Company”.  means 1850 De La Cruz LLC, a California limited liability
company.
 
12.24 “Company Minimum Gain”.  means, as provided in and subject to Treasury
Regulations 1.704-2(d), the amount determined as follows:  first, compute, with
respect to each nonrecourse liability of the Company, the amount of income or
gain that would be realized by the Company if the Company disposed of (in a
taxable transaction) the Company property subject to the nonrecourse liability
(and for no other consideration); and add together the amounts so computed for
all nonrecourse liabilities of the Company; add to this sum the Company’s
allocable share of any Company Minimum Gain of any other Entity treated as a
partnership for tax purposes in which the Company has an interest as provided in
Treasury Regulations 1.704-2(k); this sum is the “Company Minimum Gain.”
 
12.25 “Contributed Property”.  is defined in Section 3.3.
 
12.26 “Contributing Members”.  is defined in Section 3.8(d).  Reference to
“Contributing Member” means any of the Contributing Members.
 
12.27 “Deceased Member or Changed Trustee”.  is defined in Section 8.1(b).
 
12.28 “Depreciation”.  means, for each Fiscal Year or other period, an amount
equal to the depreciation, amortization or other cost recovery deduction
allowable with respect to an asset for such year or other period, except that if
the Gross Asset Value of an asset differs from its adjusted basis for federal
income tax purposes at the beginning of such year or other period, Depreciation
shall be an amount which bears the same ratio to such beginning Gross Asset
Value as the federal income tax depreciation, amortization or other cost
recovery deduction for such year or other period bears to such beginning
adjusted tax basis.
 
12.29 “Disability”.  is defined in Section 5.3(c)(ii).
 
12.30 “Dispute”.  is defined in Section 11.3(a).
 
12.31 “Dispute Notice”.  is defined in Section 11.3(a).
 
B-4

--------------------------------------------------------------------------------


12.32 “Dispute Parties”.  is defined in Section 11.3(a).  Reference to “Dispute
Party” means any of the Dispute Parties.
 
12.33 “Dissolution Event”.  is defined in Section 9.1(a).
 
12.34 “Distributable Cash”.  means all cash, receipts, and funds received by the
Company during any Fiscal Year from the Company’s operations or from any other
source of any kind (including without limitation any Reserves from a previous
Fiscal Year that no longer need to be set aside or allocated to reserves) but
excluding Major Capital Event Proceeds.
 
12.35 “Economic Interest”.  means, with respect to a Member and its Interest,
(a) the right to receive allocations of the Company’s Profits, Losses, or
similar items of income, gain, loss, deduction, credit, or similar items (to
which the Transferor would be entitled as to the Transfer Interest), (b) the
right to receive distributions of cash or other property from the Company, and
(c) the right to contribute capital (as applicable to the Transferee with
respect to the Transfer Interest) under Article 3 (and the holder of an Economic
Interest shall be subject to any dilution set forth in this Agreement for a
failure to so contribute capital).  The holder of such Economic Interest shall
not be deemed or considered to be a Member or Substitute Member, and shall not
have the right to vote or consent with respect to any matter under this
Agreement or the Act, to inspect the books of the Company, to participate in
management of the Company, or to exercise any other right of a Member or
Substitute Member.
 
12.36 “Effective Date”.  is defined in the introductory Paragraph of this
Agreement.
 
12.37 “Entity”.  means any general partnership, limited partnership, limited
liability company, corporation, joint venture, business or statutory trust,
cooperative, association, or any other entity or Person that is not a natural
person.
 
12.38 “Entity CPA”.  means the certified public accountant for the Company, as
determined by the Tax Matters Partner.
 
12.39 “Environmental Work”.  is defined in Section 7.7.
 
12.40 “Environmental Work Completion Date”.  is defined in Section 7.8.
 
12.41 “Escrow Holder”.  is defined in Section 3.3(b).
 
12.42 “Excess Company Loan”.  is defined in Section 3.8(d)(i).
 
12.43 “Excess Member Loan”.  is defined in Section 3.8(d)(ii).
 
12.44 “Excess Member Loan Payments”.  is defined in Section 3.8(d)(ii).
 
B-5

--------------------------------------------------------------------------------


12.45 “Executive Order”.  means Executive Order No. 13224 – Blocking Property
and Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or
Support Terrorism, effective September 24, 2001, as amended from time to time.  
 
12.46 “Fair Market Value”.  is defined in Section 8.4(a).
 
12.47 “Financing”.  means any mortgage financing, refinancing or borrowing
secured by the Property or any portion of the Property including additions to
borrowing initially made to finance the purchase of the Property, but excluding
any loan made by the Company.
 
12.48 “Fiscal Year”.  means the Company’s fiscal year, which shall be the
calendar year.
 
12.49 “Gross Asset Value”.  means, with respect to any asset, the adjusted basis
of the asset for federal income tax purposes, except as follows:
 
(a) The initial Gross Asset Value of any asset contributed by a Member to the
Company shall be its gross fair market value, as reasonably determined by the
contributing Member and the Company.
 
(b) The Gross Asset Values of all assets of the Company shall be adjusted to
equal their respective gross fair market values, as reasonably determined by the
Tax Matters Partner, as of the following times:
 
(i) The acquisition of additional Interests in the Company by any new or
existing Member in exchange for more than a de minimis Capital Contribution;
 
(ii) The distribution by the Company to a Member of more than a de minimis
amount of Company property or money in consideration for an Interest if the Tax
Matters Partner reasonably determines that such adjustment is necessary or
appropriate to reflect the relative Economic Interests of the Members .
 
(iii) Notwithstanding anything to the contrary in Section 12.49(b)(ii), on the
liquidation of the Company within the meaning of Treasury
Regulations 1.704-1(b)(2)(ii)(g).
 
(iv) The Gross Asset Value of any asset of the Company distributed to any Member
shall be the gross fair market value of such asset on the date of distribution.
 
(v) If the Gross Asset Value of an asset has been determined or adjusted
pursuant to Section 12.49(a) or Section 12.49(b), such Gross Asset Value shall
thereafter be adjusted by the Depreciation taken into account with respect to
such asset for purposes of computing Profits and Losses.
 
12.50 “Interest”.  means the entire interest of a Member in the Company at any
particular time, including the right of such Member to any and all benefits to
which a Member may be entitled as provided in this Agreement, the right to
receive distributions, the right to vote, and the right to receive information
regarding the Company, as provided in this Agreement and the Act, together with
the obligations of such Member to comply with all of the terms and provisions of
this Agreement.  Reference to “Interests” means, collectively, the Interest of
each and every Member.
 
B-6

--------------------------------------------------------------------------------


12.51 “Involuntary Transfer”.  is defined in Section 8.1(c).
 
12.52 “Involuntary Transferor”.  is defined in Section 8.4.
 
12.53 “IRS”.  means the Internal Revenue Service.
 
12.54 “JAMS”.  is defined in Section 11.3(d).
 
12.55 “Law Firm”.  is defined in Section 10.4.
 
12.56 “Law Firm Client”.  is defined in Section 10.4.
 
12.57 “Losses”.  is defined in Section 12.78.
 
12.58 “Major Capital Event”.  means (a) the sale, exchange, or other transfer of
all or substantially all of the assets of the Company, (b) the recovery of
damage awards, condemnation awards, and insurance proceeds (other than business
or rental interruption insurance proceeds), or (c) the placement of Financing
upon the assets of the Company.
 
12.59 “Major Capital Event Proceeds”.  means the net cash proceeds received by
the Company resulting from a Major Capital Event (including interest income of
the Company in respect of the Major Capital Event  that is not reinvested in the
Property or otherwise retained by the Company for the continuation of its
business, as determined by the Manager, in its sole and absolute discretion).
 
12.60 “Manager”.  means the manager determined pursuant to Article
5.  References to the Managers in the plural, or other like references shall
also, where the context so requires, be deemed to include the singular or the
masculine or feminine reference, as the case may be, and vice versa.
 
12.61 “Members”.  means the initial members of the Company admitted as such
pursuant to the terms of this Agreement, or their permitted successors and
assigns, and/or any other Person admitted as a member or Substitute Member
pursuant to the terms of this Agreement.  References to Member in the singular,
or other like references shall also, where the context so requires, be deemed to
include the plural or the masculine or feminine reference, as the case may be,
and vice versa.
 
12.62 “Nanook”.  is defined in the introductory Paragraph of this Agreement.
 
B-7

--------------------------------------------------------------------------------


12.63 “Non-Permitted Transfer on Death or Trustee Change”.  is defined in
Section 8.1(b).
 
12.64 “Nonrecourse Debt”.  means a liability of the Company to the extent that
no Member or a Person related to such Member bears the economic risk of loss for
that liability under Treasury Regulations 1.752-2.
 
12.65 “Non-Transferring Member(s)”.  is defined in Section 8.4.
 
12.66 “NV Manager”.  is defined in the introductory Paragraph of this Agreement.
 
12.67 “OFAC”.  means the Office of Foreign Assets Control, United States
Department of the Treasury, or any other office, agency or department that
succeeds to the duties of OFAC.
 
12.68 “Owens”.  is defined in the introductory Paragraph of this Agreement.
 
12.69 “Executive Order”.  means Executive Order No. 13224 – Blocking Property
and Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or
Support Terrorism, effective September 24, 2001, as amended from time to time.  
 
12.70 “Officer”.  means one or more Persons designated as such by the Manager
pursuant to this Agreement, if any.
 
12.71 “Parties”.  means, collectively, the Manager and the Members.  Reference
to a “Party” means any one of the Parties.
 
12.72 “Patriot Act”.  means Title III of the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001 (Public Law 107-56).
 
12.73 “Patriot Act Related Laws”.  means those laws, regulations, orders and
sanctions, state and federal, criminal and civil, that (a) limit the use and/or
seek the forfeiture of proceeds from illegal transactions, (b) limit commercial
transactions with designated countries or individuals believed to be terrorists,
narcotic dealers or otherwise engaged in activities contrary to the interests of
the U.S., (c) require identification and documentation of the parties with whom
a financial institution conducts business, or (d) are designed to disrupt the
flow of funds to terrorist organizations.  For purposes of clarification,
Patriot Act Related Laws shall be deemed to include the Executive Order, the
Patriot Act, the Bank Secrecy Act (31 U.S.C. §§ 5311 et seq.), the International
Emergency Economic Powers Act (50 U.S.C. §§ 1701 et seq.), the Trading with the
Enemy Act (50 U.S.C. Appx. 1 et seq.), the Cuban Democracy Act (22 U.S.C.§§
6001-10), the Cuban Liberty and Democratic Solidarity (LIBERTAD) Act (22 U.S.C.
6021-91), the Iraq Sanctions Act of 1990 (Pub. L. 101-513), the Terrorism
Sanctions Regulations (31 C.F.R. Part 595), the Antiterrorism and Effective
Death Penalty Act of 1996 (8 U.S.C. § 1189, 18 U.S.C. § 2332b and 18 U.S.C. §
2332d), the Terrorism List Governments Sanctions Regulations (31 C.F.R. Part
596), the Foreign Terrorist Organizations Sanctions Regulations (31 C.F.R. Part
597), the United Nations Participation Act (22 U.S.C. § 287c), and the
International Security and Development Cooperation Act (22 U.S.C. §§ 2349 aa-9);
each as amended, and the sanctions regulations promulgated pursuant to the
foregoing by the Office of Foreign Assets Control of the U.S. Department of
Treasury, as well as laws relating to prevention and detection of money
laundering in Sections 1956 and 1957 of Title 18 of the U.S. Code, as amended.
 
B-8

--------------------------------------------------------------------------------


12.74 “Percentage Interest”.  means, with respect to a Member the “Percentage
Interest” of such Member as set forth opposite the name of such Member under
such column in the relevant portion of attached Exhibit “A”, which may be
adjusted from time to time pursuant to this Agreement.
 
12.75 “Permitted Transfer”.  is defined in Section 8.1(a).
 
12.76 “Permitted Transferee”.  is defined in Section 8.1(a).
 
12.77 “Person”.  means an individual, partnership, limited liability company,
trust, estate, association, corporation, pension, profit sharing, or other
employee benefit plan, or other Entity, as well as guardian, trustee, executor,
administrator, committee, trustee in bankruptcy, receiver, assignee for the
benefit of creditors, conservator, or other Person acting in a fiduciary
capacity.
 
12.78 “Profits” or “Losses”.  means, for each Fiscal Year or other period, an
amount equal to the Company’s taxable income or loss for such year or period,
determined in accordance with Code Section 703(a) (for this purpose, all items
of income, gain, loss, or deduction required to be stated separately pursuant to
Code Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments.
 
(a) Any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Profits or Losses shall be included as
if it were taxable income.
 
(b) Any expenditures of the Company described in Code Section 705(a)(2)(B) or
treated as Code Section 705(a)(2)(B) expenditures pursuant to Treasury
Regulations 1.704-1(b)(2)(iv)(i), shall be taken into account in computing such
taxable income or loss as if they were deductible items.
 
(c) Gain or loss resulting from any disposition of Company property with respect
to which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Gross Asset Value of the property disposed of,
notwithstanding that the adjusted tax basis of such property differs from its
Gross Asset Value.
 
(d) In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, the
Company shall compute such deductions based on the book value of Company
property, in accordance with Treasury Regulations 1.704-1(b)(2)(iv)(g)(3).
 
B-8

--------------------------------------------------------------------------------


(e) Any items which are specifically allocated pursuant to a Code Section 754
election, a recharacterization of a guaranteed payment as a distribution, a
qualified income offset, minimum gain chargeback, nonrecourse deduction special
allocation, or a gross income allocation shall not be taken into account in
computing Profits or Losses.
 
(f) Notwithstanding anything to the contrary in this Agreement, Profits and
Losses shall be adjusted as necessary to ensure compliance with Treasury
Regulations 1.704-1(b) or other applicable Treasury Regulations.
 
12.79 “Property”.  means the “Property,” as such term is defined in the Purchase
and Sale Agreement and all appurtenances thereto that may arise or exist after
the Effective Date, all of which includes and is located on or related to that
certain land located at 1850 De La Cruz Boulevard, and 556-558 Reed Street in
the City of Santa Clara, Santa Clara County, California, consisting of
approximately 4.64 acres.
 
12.80 “Purchase and Sale Agreement”.  is defined in Section 1.1(a).
 
12.81 “Purchase Option”.  is defined in Section 8.4.
 
12.82 “Purchase Option Buyers”.  is defined in Section 8.4(b).
 
12.83 “Purchase Option Notice”.  is defined in Section 8.4(b).
 
12.84 “Purchase Option Price”.  is defined in Section 8.4(b).
 
12.85 “Regulatory Allocations”.  is defined in Section 13.1(e).
 
12.86 “Removal Event”.  is defined in Section 5.3(c).
 
12.87 “Required Amount”.  is defined in Section 3.8(a).
 
12.88 “Required Capital”.  is defined in Section 3.8(a).
 
12.89 “Reserves”.  means, with respect to any Fiscal Year, funds set aside or
amounts allocated during such period to reserves which shall be maintained in
amounts deemed sufficient by the Manager for working capital and to pay taxes,
insurance, debt service or other costs or expenses incident to the ownership or
operation of the Company’s business.
 
12.90 “ROFO”.  is defined in Section 8.5.
 
12.91 “ROFO Notice”.  is defined in Section 8.5.
 
B-9

--------------------------------------------------------------------------------


12.92 “Safe Harbor Election”.  means the safe harbor election described in any
final version of proposed Treasury Regulations 1.83-3(1) or IRS Notice 2005-43,
I.R.B. 2005-24 (May 20, 2005), through which an Entity may elect to treat an
interest transferred to a service provider as having a fair market value equal
to the liquidation value (as that term is defined in IRS Notice 2005-43) of that
interest.
 
12.93 “Securities Laws”.  means the Securities Act of 1933, as amended, the
California Corporate Securities Law of 1968, as amended, and/or any California
or other applicable blue sky or securities laws.
 
12.94 “Shortfall Amount”.  is defined in Section 3.8(c).
 
12.95 “Shortfall Capital Contributions”.  is defined in Section 3.8(d).
 
12.96 “Shortfall Makeup Rights”.  is defined in Section 3.8(d).
 
12.97 “Shortfall Member”.  is defined in Section 3.8(c).
 
12.98 “Shortfall Notice”.  is defined in Section 3.8(c).
 
12.99 “Substitute Member”.  is defined in Section 8.7.
 
12.100 “Target Final Balances”.  is defined in Section 9.6.
 
12.101 “Tax Matters Partner”.  is defined in Section 6.1.
 
12.102 “Third Party Price”.  is defined in Section 8.6.
 
12.103 “Transfer”.  is defined in Section 8.1.
 
12.104 “Transfer Interest”.  is defined in Section 8.6.
 
12.105 “Transfer Notice”.  is defined in Section 8.6.
 
12.106 “Transferee”.  is defined in Section 8.6.
 
12.107 “Transferor”.  is defined in Section 8.6.
 
12.108 “Treasury Regulations”.  means the Income Tax Regulations, including
temporary regulations, promulgated under the Code, as amended from time to time.
 
12.109 “Unrecovered Capital Contributions”.  means, with respect to each Member,
the amount of Capital Contributions made by such Member, adjusted as follows:
 
B-10

--------------------------------------------------------------------------------


(a) Reduced by the amount of cash and the Gross Asset Value of any property
distributed to such Member pursuant to any of the following
provisions:  Section 4.1(a)(iii), Section 4.1(b)(iii), and Section 4.1(b)(iv)
(including without limitation under Section 4.1(b)(iii), and Section 4.1(b)(iv)
by virtue of the provisions of Section 9.3(a)(iii)).
 
(b) Reduced by the amount of any liabilities of such Member assumed by the
Company or which are secured by any property contributed by such Member to the
Company.
 
(c) Increased by the amount of any Company liabilities which, in connection with
any distributions by the Company to such Member, are assumed by such Member or
are secured by any Company property distributed to such Member.
 
If any Member (or Assignee) Transfers all or any portion of its Interest (or
Economic Interest) in accordance with the terms of this Agreement, its
Transferee shall succeed to the Unrecovered Capital Contributions of the
Transferor to the extent it relates to the Transfer Interest.
 
12.110 “Voluntary Transfer”.  is defined in Section 8.1(d).
 
12.111 “Voting Majority”.  means Members entitled to vote holding collectively
fifty percent (50%) or more of the total Percentage Interests of all Members
entitled to vote (as set forth in Section 7.5(b)).
 
12.112 “Withholding Tax Deficiency”.  is defined in Section 13.9(c).
 



587048 v8/SD
B-11
 



 
 

--------------------------------------------------------------------------------

 

C           EXHIBIT “C”
 
ARTICLE 13                                
 


 
ADDITIONAL TAX PROVISIONS
 
13.1 Special Tax Provisions.  Prior to making any allocations under Section 4.2,
the following allocations shall be made:
 
(a) Except as otherwise provided in Section 13.1(b) and Section 13.1(c), if any
Member unexpectedly receives any adjustments, allocations or distributions
described in Treasury Regulations 1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of
Company income and gain shall be specially allocated to such Member in
proportion to such Member’s respective negative balance in its Adjusted Capital
Account Balance in an amount and manner sufficient to eliminate, to the extent
required by the Treasury Regulations, the negative balance in its Adjusted
Capital Account Balance as quickly as possible.  It is intended that this
Section 13.1(a) qualify and be construed as a “qualified income offset” within
the meaning of Treasury Regulations 1.704(b)(2)(ii)(d)(3) and shall be
interpreted consistently with such Treasury Regulations.
 
(b) Nonrecourse Deductions (as defined in Treasury Regulations 1.704-2(b)(1))
for each Fiscal Year, or portion thereof, shall be allocated among the Members
pro rata in proportion to their respective Percentage Interests.  Except as
provided in Section 13.1(c), if there is a net decrease in Company Minimum Gain
for a Fiscal Year, each Member shall be specially allocated, before any other
allocation of Company items for such Fiscal Year, items of gross income and gain
for such year (and, if necessary, for subsequent years) in proportion to, and to
the extent of, the amount of such Member’s share of the net decrease in Company
Minimum Gain during such year, determined in accordance with Treasury
Regulations 1.704-2(f) and 1.704-2(i).  The income allocated pursuant to this
Section 13.1(b) in any Fiscal Year shall consist first of gains recognized from
the disposition of property subject to one or more Nonrecourse Debts, and any
remainder shall consist of a pro rata portion (in proportion to their respective
Percentage Interests) of other items of income or gain of the Company.  This
Section 13.1(b) shall be applied separately with respect to Company Minimum Gain
attributable to Nonrecourse Debt and other Company Minimum Gain.  The items to
be so allocated shall be determined in accordance with Treasury
Regulations 1.704-2(f), 1.704-2(a), 1.704-2(i) and 1.704-2(j)(2)(ii).
 
(c) The allocation of gain or gross income otherwise required pursuant to
Section 13.1(b) shall not apply to a Member to the extent that (i) such Member’s
share of the net decrease in Company Minimum Gain is caused by a guarantee,
refinancing or other change in the debt instrument which causes the Company
nonrecourse debt to become a partially or wholly recourse debt or a Nonrecourse
Debt, and such Member bears the economic risk of loss (within the meaning of
Treasury Regulations 1.752-2) for such changed debt, (ii) such Member’s share of
the net decrease in Company Minimum Gain results from the repayment of a
nonrecourse liability of the Company, which repayment is made using funds
contributed by such Member to the capital of the Company, (iii) the IRS waives
the requirement of such allocation in response to a request for such waiver made
by the Tax Matters Partner on behalf of the Company (which request the Tax
Matters Partner may or may not make in the Tax Matters Partner’s sole and
absolute discretion if the Tax Matters Partner determines that the Company would
be eligible therefor), or (iv) additional exceptions to the requirement of such
allocation are established by revenue rulings issued by the IRS pursuant to
Treasury Regulations 1.704-2(f)(5), which exceptions apply to such Member, as
determined by the Tax Matters Partner in its sole and absolute discretion.
 

--------------------------------------------------------------------------------


(d) Notwithstanding anything to the contrary in this Agreement, to (i) the
extent Losses otherwise allocable to a Member pursuant to Section 4.2 would
cause such Member to have a deficit in such Member’s Adjusted Capital Account
Balance at the end of any Fiscal Year, such Losses shall not be allocated to
such Member and instead shall be allocated to the other Members in proportion to
their respective Percentage Interests (to the extent the other Members are not
limited in respect of the allocation of Losses) and thereafter to all Members in
proportion to their respective Percentage Interests, and (ii) after taking into
account all allocations pursuant to Section 4.2, if any Member has a deficit in
its Adjusted Capital Account Balance at the end of any Fiscal Year, each such
Member shall be specially allocated items of income and gain in the amount of
such excess as quickly as possible.
 
(e) The allocations set forth in this Section 13.1 (the “Regulatory
Allocations”) are intended to comply with the minimum gain chargeback
requirement in the Treasury Regulations and with certain requirements of
Treasury Regulations 1.704-1(b), and shall be interpreted consistently with such
Treasury Regulations.  Notwithstanding anything to the contrary in this
Agreement (other than the Regulatory Allocations), the Regulatory Allocations
shall be taken into account in allocating other Profits, Losses and items of
income, gains, loss and deduction among the Members so that, to the extent
possible, the net amount of such allocations of other Profits, Losses and other
items and the Regulatory Allocations to each Member shall be equal to the net
amount that would have been allocated to each such Member if the Regulatory
Allocations had not occurred.
 
13.2 Partner Nonrecourse Debt.  Any item of Company loss, deduction or
expenditures described in Code Section 705(a)(2)(B) that is attributable to
Member Nonrecourse Debt shall be allocated to those Members that bear the
economic risk of loss for such Member Nonrecourse Debt, and among such Members
in accordance with the ratios in which they share such economic risk determined
in accordance with Treasury Regulations 1.704-2(i).
 
13.3 Excess Nonrecourse Liabilities.  Any “excess nonrecourse liabilities” of
the Company (within the meaning of Treasury Regulations 1.752-3(a)(3)) shall be
allocated among the Members in proportion to their Percentage Interests.
 
13.4 Tax Allocations—Interest in the Company; Assignee
Provisions.  Notwithstanding anything to the contrary in this Agreement, it is
the intent of the Company that the allocations contained in this Article 13
shall be deemed to be in accordance with the Member’s respective “interests in
the Company” within the meaning of Section 704(b) of the Code and Treasury
Regulations 1.704-1(b).  If the Code or any Treasury Regulations requires
allocations of items of income, gain, loss, deduction or credit different from
those set forth in this Agreement, then the Tax Matters Partner is hereby
authorized to make new allocations in reliance upon the Code, the Treasury
Regulations and/or advice of tax counsel (including without limitation to
Assignees with respect to their Economic Interests; and, in furtherance thereof,
all references to Members in this article 13 and any other tax provision of this
Agreement shall, to the extent necessary to comply with the Code and Treasury
Regulations, be deemed to include Assignees).  Such new allocations shall be
deemed to be made pursuant to the fiduciary obligation of the Tax Matters
Partner to the Company and the Members, and no such new allocation shall give
rise to any claim or cause of action by any Member or Assignee, whether or not
the Tax Matters Partner benefits from such reallocation.
 

--------------------------------------------------------------------------------


13.5 Change In Interest.  If a Transfer of an Interest occurs during any
accounting period or if a Member’s Percentage Interest increases or decreases,
then Profits, Losses, each item of Profits and Losses, and all similar items
attributed to such Interest for such period shall be divided and allocated
between the Transferor and the Transferee by taking into account their varying
interests during the period in accordance with Code Section 706(d), using any
conventions permitted by law and selected by the Tax Matters Partner.  All
distributions on or before the date of such Transfer shall be made to the
Transferor, and all distributions thereafter shall be made to the
Transferee.  Solely for purposes of making such allocations and distributions,
the Company shall recognize such Transfer not later than the end of the calendar
month during which it is given notice of such Transfer, provided that if the
Company does not receive a notice stating the date such Interest was transferred
and such other information as the Tax Matters Partner may reasonably require
within thirty (30) calendar days after the end of the accounting period during
which the Transfer occurs, then all of such items shall be allocated, and all
distributions shall be made, to the Person who, according to the books and
records of the Company, on the last day of the accounting period during which
the Transfer occurs, was the owner of the Interest.  The Tax Matters Partner and
the Company shall incur no liability for making allocations and distributions in
accordance with the provisions of this Section 13.5.
 
13.6 Recapture.  Notwithstanding anything to the contrary in this Article 13
allocating Profits and Losses:
 
(a) To the extent permitted by applicable income tax law, all Profits treated as
ordinary income or Section 1231, 1245 or 1250 gain, attributable to the
recapture of depreciation or cost recovery deductions shall be allocated among
the Members in the same ratio as prior allocations to such Members of the
depreciation or cost recovery deductions subject to recapture taking into
account any basis adjustments made to the Company’s assets under Code
Section 754.
 
(b) To the extent permitted by applicable income tax law, all tax credits that
are recaptured shall be allocated among the Members in the same ratio as prior
allocations to such Members of the tax credit subject to recapture.
 
(c) To the extent permitted by applicable income tax law, all income allocated
pursuant to Section 13.6(a) and Section 13.6(b) shall have the same character
under the passive loss rules as the deductions giving rise to such allocations.
 
13.7 Code Section 704(c); Mandatory Tax Allocations.  Notwithstanding anything
to the contrary in this Agreement, if Code Section 704(c) or Code Section 704(c)
principles applicable under Treasury Regulations 1.704-1(b)(2)(iv) require
allocations of income or loss of the Company for tax purposes, in a manner
different than that set forth above, the provisions of Code Section 704(c) and
the Treasury Regulations thereunder shall control such allocations among the
Members.  If the Gross Asset Value of any Company property is adjusted, then
subsequent allocations of income, gain, loss, and deduction with respect to such
assets shall take account of any variation between the adjusted basis of such
asset for federal income tax purposes and its Gross Asset Value in the same
manner as required under Code Section 704(c) and the Treasury Regulations
thereunder and in accordance with Treasury Regulations 1.704-1(b)(2)(iv)(f)(4)
and (b)(4)(i).  All elections under such provisions and Treasury Regulations
shall be made by the Tax Matters Partner.
 

--------------------------------------------------------------------------------


13.8 Capital Account Adjustments.  Upon an adjustment to the adjusted tax basis
of any Company asset pursuant to Code Section 734(b) or Code Section 743(b), the
Capital Accounts of the Members shall be adjusted, if adjustment is required,
pursuant to Treasury Regulations 1.704-1(b)(2)(iv)(m).
 
13.9 Company Withholding Obligations.
 
(a) The Company shall comply with all applicable federal, state, local, or
foreign withholding tax obligations, as the same may change from time to time
under applicable law.  These withholding requirements are complex, and by his,
her or its execution of this Agreement, each Member acknowledges and agrees that
if it is or ever becomes a nonresident alien (in accordance with Code
Section 7701(b)), a nonresident of any state (e.g., California, pursuant to
California Revenue & Taxation Code Sections 17014 and 17015 and related
provisions of the California Revenue and Taxation Code and regulations
promulgated under such Sections), and/or a foreign corporation, foreign
partnership, foreign trust or foreign estate (in accordance with Code Sections
7701(a)(5) and 7701(a)(31), or any other applicable federal or state law) such
Member shall immediately notify the Tax Matters Partner in writing of that
change of status.
 
(b) In all cases, the Company shall withhold and pay over to the appropriate
taxing agency the amount required under applicable law as determined by the Tax
Matters Partner in its sole and absolute discretion.  As of the Effective Date,
such withholding obligations (if so required) would be imposed quarterly on the
Member’s allocable share of Profits (whether or not cash is distributed), at the
highest federal marginal tax rate (currently 35 percent (35%)) for income
"effectively connected with a U.S. trade or business," as such term is defined
in the Code; and at the current rate of any applicable state (e.g., the
California withholding is currently seven percent (7%), eight and eighty-four
hundredths percent (8.84%), or nine and three-tenths percent (9.3%), as
applicable, for California-source income).
 
(c) To the extent the Company fails to comply with any such withholding
obligations under this Section 13.9 as a result of a Member’s false
certification or failure to affirmatively notify the Tax Matters Partner of such
Member’s status, all taxes, penalties, and interest (and all related attorneys’
fees and costs), together with interest on the entire sum at the rate of ten
percent (10%) per annum calculated on a cumulative (but not compounded) basis,
but no more than the maximum rate allowed by law (collectively, a "Withholding
Tax Deficiency") shall be borne by and paid by such Member.  Such Member shall
indemnify the Company with respect to the Withholding Tax Deficiency.  To the
extent any Withholding Tax Deficiency exists with respect to a Member (or has a
reasonable probability of existing in the reasonable judgment of the Tax Matters
Partner), the Tax Matters Partner shall, in addition to exercising all of the
Company’s other remedies at law or in equity, apply all amounts otherwise
distributable to such Member to pay any Withholding Tax Deficiency, until such
Withholding Tax Deficiency is paid in full and such Member shall receive no
distributions unless and until the Withholding Tax Deficiency is paid in full.
 

--------------------------------------------------------------------------------


(d) Except as otherwise provided in this Section 13.9, any amount so withheld by
the Company with respect to a Member shall be treated for purposes of this
Agreement as an amount actually distributed to such Member pursuant to
Section 4.1.  An amount shall be considered withheld by the Company if and at
the time such amount is remitted to a governmental agency without regard to
whether such remittance occurs at the same time as the distribution or
allocation to which it relates; provided, however, that an amount withheld from
a specific distribution or designated by the Tax Matters Partner as withheld
with respect to a specific allocation shall be treated as distributed at the
time such distribution or allocation occurs.
 
(e) In the event that the Tax Matters Partner determines in its reasonable
discretion that the Company lacks sufficient cash available to pay withholding
taxes in respect of a Member, the Tax Matters Partner may, in its sole and
absolute discretion, (i) make a loan or Capital Contribution to the Company to
enable the Company to pay such taxes or (ii) require that an amount equal to
such taxes with respect to a Member be paid promptly to the Company by such
Member.  Any such loan shall be full-recourse to the Company and shall bear
interest at the rate of ten percent (10%) per annum calculated on a cumulative
(but not compounded) basis, but no more than the maximum rate allowed by
law.  Notwithstanding anything to the contrary in this Agreement, any loan
(including interest accrued thereon) or Capital Contribution made to the Company
by the Tax Matters Partner pursuant to this Section 13.9(e) shall be repaid or
returned as promptly as is reasonably possible.  Interest expense on any such
advance as it relates to a withholding tax on a Member shall be borne by and
specially allocated to such Member.  Future distributions otherwise to be made
to a Member pursuant to Section 4.1 shall be reduced by the amount repaid to the
Tax Matters Partner in respect of a loan or Capital Contribution made with
respect to withholding taxes in respect of such Member.
 
(f) Taxes withheld by third parties from payments to the Company shall be
treated as if withheld by the Company for purposes of this Section 13.9.  Such
withholding shall be deemed to have been made in respect of each Member to which
such withholding is directly attributable, as determined by the Tax Matters
Partner, in proportion to their respective allocative shares under Section 4.2
of the underlying items of Profit to which such third party payments are
attributable (calculated as though the aggregate allocable share of such Member
was 100% (one hundred percent)).  In the event that the Company receives a
refund of taxes previously withheld by a third party from one or more payments
to the Company, the economic benefit of such refund shall be apportioned to each
Member to which such refund is directly attributable in a manner reasonably
determined by the Tax Matters Partner to offset the prior operation of this
Section 13.9(f) in respect of such withheld taxes.
 
13.10 Allocation Provisions Binding.  The Members are aware of the income tax
consequences of the allocations made by Article 4 and this Article 13 and hereby
agree to be bound by the provisions of Article 4 and this Article 13 in
reporting their shares of Company income and loss for income tax purposes so
long as all such allocations are made in accordance with applicable law and
regulations.
 



587048 v8/SD
 
 



 
 

--------------------------------------------------------------------------------

 

EXHIBIT “D”
 
Assignment
 
The undersigned member of 1850 De La Cruz LLC, a California limited liability
company (the “Company”), hereby transfers and assigns to
________________________________ (“Assignee”) (1) all right, title, and interest
of the undersigned in and to the Company and under the Operating Agreement (the
“Agreement”) of the Company (the “Transfer Interest”), and (2) all of the
undersigned’s obligations relating to the Transfer Interest and the
Agreement.  It is the intent of the undersigned that the Assignee shall succeed
to the Transfer Interest as a “Substitute Member” under the Agreement.  This
Assignment shall be effective as of ___________________, 200__.
 
______________________________
 
[Transferor]
 
Acceptance of Assignment and
 
Agreement To Be Bound
 
The undersigned acknowledges having received and read a copy of that certain
Operating Agreement (the “Agreement”) of 1850 De La Cruz LLC, a California
limited liability company (the “Company”).  The undersigned hereby (a) accepts
the foregoing Assignment, (b) agrees to hold such Transfer Interest as a
Substitute Member, and (c) agrees to, and agrees to be bound by, all of the
terms and conditions of the Agreement, including without limitation the
provisions of Article 10 of the Agreement.  This Acceptance of Assignment and
Agreement to be Bound shall be effective as of ___________________, 200__.
 
______________________________
 
[Assignee]
 
Consent to Assignment
 
The undersigned Manager of 1850 De La Cruz LLC, a California limited liability
company, hereby consents to the foregoing Assignment and the foregoing
Acceptance of Assignment and Agreement to be Bound, effective as of
___________________, 200__.
 
______________________________
[Manager]



587048 v8/SD
D-1
 



 
 
 

--------------------------------------------------------------------------------

 

INDEX OF DEFINED TERMS






 
A
 
Act, B-1
Adjusted Capital Account Balance, B-1
Affiliate, B-1
Agreement, 1, B-1
Arbitration Notice, 37, B-1
Arbitrator, 37, B-1
Assignee, 26, B-1
Avis Lease, 1, B-2
 
B
 
Bad Act, B-2
Bankruptcy, B-2
Business Day, B-2
Buy/Sell Amount, 20, B-2
Buy/Sell Notice, 20, B-2
Buy/Sell Offeree, 20, B-2
Buy/Sell Offeror, 20, B-2
Buy/Sell Right, 19, B-3
 
C
 
Capital Account, B-3
Capital Contribution, B-3
Capital Notice, 4, B-4
Certificate of Formation, B-4
Closing, 1, B-4
Code, B-4
Company, B-4
Company Minimum Gain, B-4
Contributed Property, 3, B-4
Contributing Members, 5, B-4
 
D
 
Deceased Member or Changed Trustee, 22, B-4
Depreciation, B-4
Disability, 10, B-4
Dispute, 37, B-4
Dispute Notice, 37, B-4
Dispute Parties, 37, B-4
Dissolution Event, 28, B-4
Distributable Cash, B-5
 
E
 
Economic Interest, B-5
Effective Date, 1, B-5
Entity, B-5
Entity CPA, B-5
Environmental Work, 19, B-5
Environmental Work Completion Date, 20, B-5
Escrow Holder, 3, B-5
Excess Company Loan, 5, B-5
Excess Member Loan, 6, B-5
Excess Member Loan Payments, 6, B-5
Executive Order, B-5, B-8
 
F
 
Fair Market Value, 23, B-5
Financing, B-5
Fiscal Year, B-6
 
G
 
Gross Asset Value, B-6
 
I
 
Interest, B-6
Involuntary Transfer, 22, B-6
Involuntary Transferor, 23, B-6
IRS, B-6
 
J
 
JAMS, 38, B-6
 
L
 
Law Firm, 35, B-7
Law Firm Client, 35, B-7
Losses, B-7, B-9
 
M
 
Major Capital Event, B-7
Major Capital Event Proceeds, B-7
Manager, B-7
Members, B-7
 
N
 
Nanook, 1, B-7
Non-Permitted Transfer on Death or Trustee Change, 22, B-7
Nonrecourse Debt, B-7
Non-Transferring Member(s), 23, B-7
NV Manager, 1, B-7
 
O
 
OFAC, B-7
Officer, B-8
Owens, 1, B-7
 
page i

--------------------------------------------------------------------------------


P
 
Parties, B-8
Party, B-8
Patriot Act, B-8
Patriot Act Related Laws, B-8
Percentage Interest, B-8
Permitted Transfer, 22, B-8
Permitted Transferee, 22, B-8
Person, B-8
Profits, B-9
Property, B-9
Purchase and Sale Agreement, 1, B-9
Purchase Option, 23, B-9
Purchase Option Buyers, 24, B-9
Purchase Option Notice, 24, B-10
Purchase Option Price, 24, B-10
 
R
 
Regulatory Allocations, B-10, C-2
Removal Event, 10, B-10
Required Amount, 4, B-10
Required Capital, 4, B-10
Reserves, B-10
ROFO, 25, B-10
ROFO Notice, 25, B-10
 
S
 
Safe Harbor Election, B-10
Securities Laws, B-10
Shortfall Amount, 5, B-10
Shortfall Capital Contributions, 6, B-10
Shortfall Makeup Rights, 5, B-10
Shortfall Member, 5, B-10
Shortfall Notice, 5, B-10
Substitute Member, 27, B-10
 
T
 
Target Final Balances, 30, B-10
Tax Matters Partner, 14, B-10
Third Party Price, 26, B-10
Transfer, 21, B-11
Transfer Interest, 26, B-11
Transfer Notice, 26, B-11
Transferee, 26, B-11
Transferor, 26, B-11
Treasury Regulations, B-11
 
U
 
Unrecovered Capital Contributions, B-11
 
V
 
Voluntary Transfer, 23, B-11
Voting Majority, B-11
 
W
 
Withholding Tax Deficiency, B-11, C-4






 

587048 v8/SD
  page ii  



 
 

--------------------------------------------------------------------------------

 
